       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 1 of 119




Peter M. Meloy, MT Bar No. 1035
MELOY LAW FIRM
P.O. Box 1241
Helena, MT 59624
Telephone: 406.442.8670
Mike@meloylawfirm.com
Matthew P. Gordon, MT. Bar No. 53468386
Kevin J. Hamilton, pro hac vice pending
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000
MGordon@perkinscoie.com
KHamilton@perkinscoie.com
Attorneys for Proposed Intervenor-
Defendants

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                            HELENA DIVISION

ROYAL DAVIS, GARY MARBUT,
TOM HARSCH, and TERESA                                   Case No. 6:20-cv-00062-DLC
HARSCH,
                                                PROPOSED INTERVENOR
                   Plaintiffs,                  DEFENDANTS’ BRIEF IN
                                                SUPPORT OF EMERGENCY
      v.                                        MOTION TO INTERVENE AS
                                                DEFENDANTS
COREY STAPLETON, in his official
capacity as Montana Secretary of State,
                   Defendant,
and
MONTANA DEMOCRATIC PARTY,
a Montana domestic nonprofit
corporation, RYAN FILZ, MADELINE
NEUMEYER, and REBECCA WEED,
individual electors,
                  Proposed Intervenor-
                  Defendants.




                                 Brief in Support of Emergency Motion to Intervene as Defendants
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 2 of 119




                                       TABLE OF CONTENTS

                                                                                                         Page

MEMORANDUM OF LAW ....................................................................................1
   I.   INTRODUCTION ................................................................................2
   II.  STATEMENT OF FACTS AND PROCEDURAL HISTORY........... 5
        A.   Out-of-state paid petition gatherers attempted to qualify
             the Montana Green Party for ballot access—and were
             denounced by the Montana Green Party ....................................5
        B.   Local reporters uncovered the Montana Republican
             Party’s secret financial backing of the Petition, which
             violated Montana law .................................................................8
        C.   After the truth came out, hundreds of signers withdrew
             their signatures from the Petition ...............................................9
        D.   The Secretary arbitrarily refused to accept hundreds of
             withdrawals with no legal grounds for doing so ......................11
        E.   The State Court Order enjoined the Secretary of State
             from including unqualified Green Party Candidates on
             the general election ballot ........................................................13
   III. Argument ............................................................................................15
        A.   The Proposed Intervenors are entitled to intervene as a
             matter of right...........................................................................15
             1.      The Motion to Intervene is timely .................................16
             2.      The Proposed Intervenors possess significant,
                     legally cognizable interests in the substance of this
                     litigation .........................................................................17
             3.      The disposition of this litigation may impair the
                     Proposed Intervenors’ ability to protect their
                     interests ..........................................................................20
             4.      Defendant’s representation of the interests of the
                     Proposed Intervenors would be inadequate ...................21
        B.   In the alternative, the Court should exercise its discretion
             to grant the Proposed Intervenors permission to intervene
             under Rule 24(b)(1)(B) ............................................................23
        C.   An expedited ruling on this Motion to Intervene is
             appropriate so that the Proposed Intervenors can oppose
             the TRO Motion .......................................................................24
   IV. Conclusion ..........................................................................................29




                                                                                        Table of Contents - i
           Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 3 of 119




                                          TABLE OF AUTHORITIES

                                                                                                                      Page

CASES

All. for the Wild Rockies v. Kimbell,
   CV 06-63-M-DWM, 2006 WL 8430428 (D. Mont. Aug. 7, 2006) ................... 23

Arkaki v. Cayetano,
   324 F.3d 1078 (9th Cir. 2003) ............................................................................15

Bennett v. Yoshina,
  140 F.3d 1218 (9th Cir.1998) .............................................................................25

Burdick v. Takushi,
  504 U.S. 428 (1992) ............................................................................................26
Cal. Democratic Party v. Jones,
  530 U.S. 567 (2000) ............................................................................................19

Citizens for Balanced Use v. Mont. Wilderness Ass’n,
   647 F.3d 893 (9th Cir. 2011) ............................................................16, 20, 21, 22
Citizens for Legislative Choice v. Miller,
   993 F. Supp. 1041 (E.D. Mich.), aff’d, 144 F.3d 916 (6th Cir.
   1998) ...................................................................................................................27
Feldman v. Ariz. Sec’y of State’s Office,
   No. CV-16-01065-PHX-DLR, 2016 WL 4973569 (D. Ariz. June
   28, 2016) .............................................................................................................24
Griffin v. Burns,
   570 F.2d 1065 (1st Cir. 1978) .......................................................................25, 26

Guardians v. Hoover Mont. Trappers Ass’n,
  CV 16–65–M–DWM, 2016 WL 7388316 (D. Mont. Dec. 20,
  2016) ...................................................................................................................15

Harris Cty. Comm’rs Ct. v. Moore,
  420 U.S. 77 (1975) ..............................................................................................28




                                                                                               Table of Authorities - ii
           Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 4 of 119




                                         TABLE OF AUTHORITIES
                                               (continued)
                                                                                                                   Page

Hollander v. McCain,
  566 F. Supp. 2d 63 (D.N.H. 2008)......................................................................19

Kollmans v. City of Los Angeles,
  737 F.2d 830 (9th Cir. 1984) ..............................................................................27

Kusper v. Pontikes,
  414 U.S. 51 (1973) ..............................................................................................19

Larson v. State By & Through Stapleton,
   2019 MT 28, 394 Mont. 167, 434 P.3d 241 .......................................................25

Low v. Altus Fin. S.A.,
  44 Fed. App’x. 282 (9th Cir. 2002) ....................................................................16

Orange Cty. v. Air California,
  799 F.2d 535 (9th Cir. 1986) ..............................................................................23
Owen v. Mulligan,
  640 F.2d 1130 (9th Cir. 1981) ............................................................................18
Paher v. Cegavske,
  No. 3:20-cv-00243-MMD-WGC, 2020 WL 2042365 (D. Nev. Apr.
  28, 2020) .............................................................................................................23
Pennhurst State Sch. & Hosp. v. Halderman,
  465 U.S. 89 (1984) ....................................................................................2, 27, 28
Perry v. Proposition 8 Official Proponents,
   587 F.3d 947 (9th Cir. 2009) ........................................................................22, 24

R.R. Comm’n of Tex. v. Pullman Co.,
   312 U.S. 496 (1941) ........................................................................................2, 28

Schultz v. Williams,
   44 F.3d 48 (2d Cir. 1994) ...................................................................................18




                                                                                            Table of Authorities - iii
           Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 5 of 119




                                          TABLE OF AUTHORITIES
                                                (continued)
                                                                                                                      Page

Smith v. Los Angeles Unified Sch. Dist.,
  830 F.3d 843 (9th Cir. 2016) ........................................................................15, 16

Stiles v. Blunt,
    912 F.2d 260 (8th Cir.1990) ...............................................................................27

Tex. Democratic Party v. Benkiser,
   459 F.3d 582 (5th Cir. 2006) ..............................................................................18

Timmons v. Twin Cities Area New Party,
   520 U.S. 351 (1997) ............................................................................................26

Venegas v. Skaggs,
  867 F.2d 527 (9th Cir.1989), aff’d, 495 U.S. 82 (1990) ...............................23, 24

Wilderness Soc’y v. U.S. Forest Serv.,
   630 F.3d 1173 (9th Cir. 2011) ............................................................................17
Zielasko v. State of Ohio,
   873 F.2d 957 (6th Cir.1989) ...............................................................................27
STATUTES

MCA Section 13-10-601(2)(b) ..................................................................................5

MCA §§ 13-37-601 et seq..........................................................................................7

OTHER AUTHORITIES

Fed. R. Civ. P. 24(a)...........................................................................................15, 24

Fed. R. Civ. P. 24(b) ..........................................................................................23, 24

Federal Rules of Civil Procedure, Rules and Commentary Rule 24
   (2018) ..................................................................................................................20

Montana Constitution Article II, Sections 6 and 7 ..................................................14




                                                                                              Table of Authorities - iv
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 6 of 119




                                    TABLE OF AUTHORITIES
                                          (continued)
                                                                                                     Page

U.S. Constitution, First Amendment .......................................................................19

U.S. Constitution, Eleventh Amendment.................................................................27




                                                                                  Table of Authorities - v
  Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 7 of 119




                        EXHIBIT INDEX




Exhibit                                Title

           Findings of Fact, Conclusions of Law, and Order (Lewis and
  A
           Clark County Case No. CDV-2020-856)

  B        Montana Green Party’s April 14, 2020 Facebook post

           Defendant’s Brief in Response to MTGOP’s Motion to
  C
           Intervene (Lewis and Clark County Case No. CDV-2020-856)

           Reply Brief Supporting MTGOP’s Motion to Intervene (Lewis
  D
           and Clark County Case No. CDV-2020-856)

           Affidavit of Royal Aubrey Davis (Lewis and Clark County
  E
           Case No. CDV-2020-856)

           Affidavit of Gary Marbut (Lewis and Clark County Case No.
  F
           CDV-2020-856)

           Motion to Invervene of Gary Marbut (Lewis and Clark County
  G
           Case No. CDV-2020-856)




                                                          Exhibit Index - vi
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 8 of 119




                                MEMORANDUM OF LAW

      The Montana Democratic Party, Ryan Filz, Madeline Neumeyer, and

Rebecca Weed (together, “Proposed Intervenors”) submit this memorandum of law

in support of their Emergency Motion to Intervene as Defendants and respectfully

request expedited consideration of the same.

      Plaintiffs in this case have filed a Motion for a Temporary Restraining Order

(“TRO Motion”) asking this Court to nullify an order issued by a Montana state

court (the “State Court Order”) in a lawsuit in which the Proposed Intervenors

were the plaintiffs.1 The State Court Order was issued after a two-day evidentiary

hearing and based on a careful consideration of an extensive evidentiary record.

The named Defendant in this case—the Montana Secretary of State (the

“Secretary”)—is the Defendant in the state court action and has sought an

expedited review and appeal of the State Court Order before the Montana Supreme

Court, which is expected to rule before August 20.

      Rather than pursuing their claims in state court, Plaintiffs have now come to

this federal Court and seek an expedited ruling in the form of a Temporary

Restraining Order that would effectively overrule the State Court Order and require

the Secretary to include purported Green Party Candidates on the general election


      1
          The State Court Order is attached as Exhibit A to this brief.




                                   Brief in Support of Emergency Motion to Intervene as Defendants - 1
        Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 9 of 119




ballot by August 20—a mere seven days from today. Plaintiffs’ claims are

meritless, and Proposed Intervenors respectfully ask this Court to expedite the

briefing and its decision on this Motion to Intervene so that Proposed Intervenors

may file a response to the TRO Motion by August 17, as the Secretary was ordered

to do. ECF 6.

      If the normal briefing schedule is applied to this motion to intervene, and if

the TRO Motion is granted, Proposed Intervenors will suffer immediate,

irreparable harm to their constitutional rights. In contrast, Plaintiffs’ constitutional

rights have not been violated by the State Court Order, and the Pennhurst and

Pullman abstention doctrines strongly suggest that this Court should not interfere

with an injunction issued by the state court and currently on appeal to the Montana

Supreme Court.

I.    INTRODUCTION

      This action is nothing more than an attempt to end run around a state court

decision enjoining a state official from violating state law—a decision that is

currently being appealed by the named Defendant in this case and on which the

Montana Supreme Court is expected to issue a decision shortly.

      The facts in that case are extraordinary. They involve a secret and deceitful

effort by the Montana Republican Party to circulate petitions to qualify the




                               Brief in Support of Emergency Motion to Intervene as Defendants - 2
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 10 of 119




Montana Green Party for the ballot, petitions that the real Montana Green Party

disclaimed, which led to the placement of purported Green Party candidates on the

ballot—candidates the real Montana Green Party has publicly stated are not real

Green Party candidates. The Proposed Intervenors include the Montana

Democratic Party and several voters duped into signing the fake Green Party

petitions, who are the plaintiffs in the state court action and should be allowed to

intervene here to protect the very same interests they have asserted in that case.

      After the Montana Green Party publicly disavowed the unauthorized petition

effort and the Montana Republican Party’s involvement was revealed by the press,

hundreds of petition signers withdrew their signatures. The Secretary—one of the

Montana Republican Party’s most senior elected officials—refused to accept

signature withdrawals, in violation of Montana law, and qualified purported Green

Party candidates for the ballot, including two of the Plaintiffs in the instant action.

The Secretary conceded that these candidates would not qualify for the ballot if the

withdrawal requests were honored and the withdrawn signatures were not counted.

      The Proposed Intervenors filed a complaint in state court (the “State Court

Action”), alleging violations of state law and the Montana State Constitution. The

Secretary vigorously opposed Proposed Intervenors’ claims at every stage of the

case, and invited the Montana Republican Party to intervene in the State Court




                              Brief in Support of Emergency Motion to Intervene as Defendants - 3
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 11 of 119




Action to assist his defense. Plaintiffs Royal Davis and Gary Marbut also worked

with the Montana Republican Party on this effort, submitting declarations in

support of the Montana Republican Party’s attempt to intervene. After the state

court denied the Montana Republican Party intervention, Plaintiff Marbut filed an

untimely motion to intervene on his own behalf. Although Plaintiff Davis indicated

that he was considering intervening, he never attempted to do so.

      After a two-day evidentiary hearing, the state court issued the State Court

Order, which held that the Secretary violated state law and that the Proposed

Intervenors would be irreparably harmed by the Secretary’s actions. The State

Court Order enjoined the Secretary from including the Green Party on the general

ballot for the 2020 general election. To be clear: at no point has the real Montana

Green Party argued that it—or any candidates affiliated with it—qualified for or

should be permitted to appear on the Montana ballot.

      The Secretary has sought an emergency appeal of the State Court Order

before the Montana Supreme Court, and that appeal is in process, with expedited

briefing and a decision expected before August 20. Plaintiff Marbut has not

appealed the state court’s denial of his untimely motion to intervene. Instead, he,

Plaintiff Davis, and two voters filed this action. Plaintiffs Marbut and Davis assert

that they have a right to appear on the ballot as candidates, and the voter plaintiffs




                              Brief in Support of Emergency Motion to Intervene as Defendants - 4
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 12 of 119




assert that, as voters, they have a right to have certain candidates on the ballot.

Plaintiffs allege that the State Court Order violated their right to substantive due

process under the United States Constitution, even though they have no Due

Process right to force candidates onto a ballot in violation of Montana law.

      Proposed Intervenors now seek to intervene to protect their rights under

Montana law and the Montana Constitution. The Secretary—who is adversarial to

Proposed Intervenors in the state court action and who vigorously contested the

state court action—obviously will not protect the Proposed Intervenors’ interest.

II.   STATEMENT OF FACTS AND PROCEDURAL HISTORY

      A.     Out-of-state paid petition gatherers attempted to qualify the
             Montana Green Party for ballot access—and were denounced by
             the Montana Green Party.
      In early 2020, an effort began to collect signatures for a petition to obtain

ballot access in the November 2020 election for the Montana Green Party (the

“Petition”). State Court Order at 5–6 ¶¶ 14-17. A political party seeking to petition

to select their nominees by primary ballot in Montana must submit a petition that

contains a minimum number of signatures as set by Montana law. Section 13-10-

601(2)(b), MCA; State Court Order at 5 ¶ 13.

      From the beginning, there was no public information regarding who

financed the Petition effort. Id. ¶ 17. Intervenors Neumeyer and Weed signed the




                              Brief in Support of Emergency Motion to Intervene as Defendants - 5
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 13 of 119




petition because they assumed that the Petition was being advanced by an

environmental organization or the Montana Green Party, as did another plaintiff in

the State Court Action. Id. ¶¶ 14-16. By mid-February the individuals collecting

signatures for the Petition (the “Petition Circulators”) had finished collecting

almost all the petition signatures they would eventually turn in. Id. ¶ 17.

      On February 12, the Montana Green Party publicly disavowed the Petition

and stated that it had no candidates running in Montana. Id. ¶ 18. Local reporters,

however, were unable to identify any group that was financing the Montana Green

Party petition effort. Id. ¶ 21. By the time that the Petition Circulators had finished

collecting signatures, Montanans still did not know who was financing the Petition

effort. See id. ¶ 21 (“[I]n the realm of shenanigans, some unknown group has

gathered signatures and submitted petitions around the state to qualify the Green

Party for the ballot, a move that is seen as possibly helping Republican candidates.

The Green Party in Montana says it’s not them. And a conservative PAC, the Club

for Growth, says it’s not them either. So who is it?”) (quoting a February 21 local

news report).

      This lack of transparency about the Petition effort was particularly egregious

because only a year before, the Montana Legislature passed bipartisan legislation

to require prompt disclosure of contributions and expenditures made in an effort to




                              Brief in Support of Emergency Motion to Intervene as Defendants - 6
        Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 14 of 119




petition to qualify a minor political party for primary elections—and did so directly

in response to a prior similar effort on the part of unknown individuals or groups in

2018 to petition to qualify the Montana Green Party for ballot access. Id. ¶¶ 22-26;

§§ 13-37-601 et seq., MCA.

       As the news spread of the misleading Petition and as the Petition Circulators

began turning in the petitions just before the March 2nd deadline, signers began to

demand that their names be removed from the Petition. State Court Order at 10–11

¶¶ 30-31, 34. This included Intervenor Weed and another plaintiff in the State

Court Action, who attempted to withdraw their signatures after learning that an

unknown entity other than the Montana Green Party was behind the effort. Id. at 11

¶ 34, 24 ¶¶ 83-84, 28 ¶ 101.

       On Friday, March 6, the Secretary announced that the Montana Green Party

had submitted enough purportedly valid signatures to qualify to nominate its

candidates through a primary election. State Court Order ¶ 31. At the time of the

Secretary’s announcement, it was still unclear what entity was behind the Petition

effort. Id. ¶ 33.

       By the close of the candidate filing deadline two days later, only six

candidates had filed to run in Green Party primary elections for legislative and

statewide offices. Plaintiffs Davis and Marbut are two of those candidates.




                               Brief in Support of Emergency Motion to Intervene as Defendants - 7
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 15 of 119




      Cheryl Wolfe, a Montana Green Party activist and Treasurer of the Party,

later posted on the Montana Green Party’s Facebook page that “none of those

running under the Montana Green Party ticket this season are actual Greens as far

as we can tell. They have not been involved in Montana Green Party activities.”

See Exhibit B (Facebook post).

      B.     Local reporters uncovered the Montana Republican Party’s
             secret financial backing of the Petition, which violated Montana
             law.
      On March 24, weeks after the Secretary announced that the Petition

contained enough valid signatures, the public finally learned the truth: the mystery

group behind the Montana Green Party signature gathering effort was the Montana

Republican Party. State Court Order at 19–20 ¶ 65. The Montana Republican Party

Central Committee contracted directly with the Texas-based petition gathering firm

Advanced Micro Targeting for these efforts—the very same firm whose 2018

Montana Green Party petitions had been invalidated by the Montana Supreme

Court, and whose funders had never been revealed. Id. at 20 ¶ 67.

      To cover up its involvement in the 2020 Petition, the Montana Republican

Party had created a shell group titled “Montanans for Conservation,” and made a

$100,000 contribution to the group to cover the payment to Advanced Micro

Targeting. Id. Rather than comply with the newly-enacted requirement to file a




                             Brief in Support of Emergency Motion to Intervene as Defendants - 8
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 16 of 119




statement of organization as a minor party qualification committee within five days

of beginning their operations, Montanans for Conservation instead filed as an

independent committee. Id. at 19 ¶ 63. As a result, the filing only appeared in the

Montana Commissioner of Political Practice (“COPP”) public database mixed in

among the hundreds of filings for independent political action committees

registered in the state, and not among the handful of documents for minor party

qualification committees registered in the state. Id. ¶¶ 63-64. Montanans for

Conservation only amended its filing to accurately disclose its status as a political

party qualification committee on March 23, a day before the newspaper articles ran

exposing its involvement in supporting the Petition. Id. ¶ 65.

      COPP later determined that the actions by Montanans for Conservation, the

Montana Republican Party, and the Club for Growth Action violated the campaign

finance laws—laws that were passed as a result of similar petition gathering

funded by an unknown entity during the 2018 election. Id. at 20 ¶ 68.

      C.     After the truth came out, hundreds of signers withdrew their
             signatures from the Petition.
      After the revelation of the Montana Republican Party’s involvement, the

flow of withdrawals became a flood. Id. at 21 ¶ 73. This included Proposed

Intervenors Filz and Neumeyer, who both withdrew their signatures from the

Petition. Id. at 24 ¶¶ 83-84.



                                Brief in Support of Emergency Motion to Intervene as Defendants - 9
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 17 of 119




      Proposed Intervenor Montana Democratic Party mobilized to inform signers

about the truth and sought to help signers remove their names. Id. at 20–21 ¶ 69.

There was no form available for withdrawing from a political party petition, so

many individuals used the Secretary’s Request for Withdrawal of Petition

Signature form (“Withdrawal Form”), which is prescribed for signers of

“constitutional amendment, constitutional convention, initiative, or referendum”

and requires a notarized signature or signature in front of an elections official. Id.

at 22 ¶ 75.

      The COVID-19 pandemic and ensuing statewide stay-at-home order made

signers’ attempts to remove their signatures from the Petition substantially more

difficult. Id. ¶ 77. Many signers were unable or understandably unwilling to travel

to a county elections office or visit a notary, and instead opted to sign the form

electronically using Docusign. Id. at 22–23 ¶¶ 78-82.

      Even in the middle of a global pandemic, hundreds of voters submitted

forms to county elections offices requesting that their signature be withdrawn. Id.

at 25 ¶ 92. Prior to the June 2, 2020, Primary Election, well over 500 signers,

including the individual Proposed Intervenors, had requested to be removed from

the Petition. Id. In the State Court Action, the Secretary conceded that the Petition




                             Brief in Support of Emergency Motion to Intervene as Defendants - 10
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 18 of 119




does not meet the statutory threshold for qualification to be on the ballot after

accounting for these withdrawals. Id. at 27 ¶ 96.

      D.     The Secretary arbitrarily refused to accept hundreds of
             withdrawals with no legal grounds for doing so.
      Montana law has long recognized the right of petition signers to withdraw

their names from a petition. Id. at 41 ¶ 35, 45 ¶ 51. There are no statutes or

administrative rules setting out requirements for such a withdrawal, and the

Secretary did not give any notice to the public that withdrawals would have to

comply with any particular requirement. Id. at 14 ¶¶ 45-46, 15 ¶ 49. Similarly,

there are no statutes or administrative rules setting out the deadline for

withdrawals, and the Secretary did not give any notice to the public that he would

refuse to honor withdrawals submitted after the date that the Secretary determined

that there were sufficient signatures to qualify for the ballot, or that such date

would be March 6. Id. at 14–15 ¶¶ 47-48.

      Notwithstanding the lack of any rule, statute, or public notice, the Secretary

took the position that a person’s withdrawal was ineffective unless that person

(1) used the Withdrawal Form prescribed for other types of petitions, even though

that form is not required for political party qualification petitions; (2) signed the

form by hand, rather than using electronic signatures; (3) had the form notarized or




                             Brief in Support of Emergency Motion to Intervene as Defendants - 11
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 19 of 119




signed by a county elections official, and (4) submitted the form no later than

March 6, 2020. Id. ¶¶ 44-48.

         The Secretary took these positions without informing either the public or the

county election officials. Instead, the Secretary sent an email to county elections

officials on March 3, 2020 informing them that petition signers can withdraw

petitions until “the person or body created by law to determine the matter

submitted by the petition has finally acted.” Id. at 15 ¶ 51. The email failed to

inform elections officials that that the Secretary believed he was that person, or

that he believed final action would occur on March 6, 2020, when the Secretary

announced the Petition contained a sufficient number of signatures to put the

Green Party on the ballot. Id. at 16 ¶ 52. The email also did not contain any

instructions regarding what form should be used, whether a withdrawal form must

be signed, or what kinds of signatures are acceptable. Id. ¶ 54. Furthermore, the

email was not made public until July 14, when the Secretary disclosed it as an

exhibit in the hearing in the State Court Action. Id. at 17 ¶ 55.

         As a result of the Montana Republican Party’s deceptive behavior in

violation of Montana’s campaign finance laws, Green Party candidates were

included on the primary ballot. Fortunately, this effort was halted by the state

court.




                              Brief in Support of Emergency Motion to Intervene as Defendants - 12
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 20 of 119




      E.     The State Court Order enjoined the Secretary of State from
             including unqualified Green Party Candidates on the general
             election ballot.
      On June 1, 2020, Proposed Intervenors initiated an action in Montana’s First

Judicial District Court against the Secretary, alleging that the Secretary’s actions

violated Montana law and violated their rights under the Montana Constitution (the

“State Court Action”), and seeking to enjoin the Secretary from implementing the

certification of the Montana Green Party’s Petition.

      The Montana Republican Party moved to intervene as a defendant in the

State Court Action with the Secretary’s full support. Ex. C. Plaintiffs Royal Davis

and Gary Marbut submitted declarations in support of the Montana Republican

Party’s attempt to intervene. Exs. D, E, & F. After the state court denied the

Montana Republican Party intervention, Plaintiff Marbut filed an untimely motion

to intervene on his own behalf. Ex. G. Although Plaintiff Davis indicated that he

was considering intervening, he never attempted to do so. See Ex. E.

      On August 7, after a two-day evidentiary hearing, the State court issued the

detailed, 50-page State Court Order. Among other things, the state court held that

the Montana Republican Party’s failure to properly and timely disclose its

involvement in the Petition was “intentionally designed to create an advantage for

[the Montana Republican Party] at the expense of unwitting signers,” and in




                             Brief in Support of Emergency Motion to Intervene as Defendants - 13
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 21 of 119




violation of Montana’s campaign finance rules. State Court Order at 43 ¶ 43. The

court further found that the Secretary improperly failed to give effect to withdrawal

requests in violation of Article II, Sections 6 and 7 of the Montana Constitution by

imposing arbitrary deadlines for withdrawal forms and by adopting a rule or policy

banning the use of electronic signatures without input or proper notice to the

public. The court further found that, after accounting for the valid withdrawal

forms, the Montana Green Party failed to qualify for the ballot because the Petition

did not meet the threshold signature requirement under Montana’s election law.

The court enjoined the Secretary from “implementing or giving any effect” to the

Petition. Id. at 49 ¶ 5.

       The Secretary immediately appealed to the Montana Supreme Court. The

Montana Supreme Court granted an expedited briefing schedule under which

briefing will be complete on August 18. A decision is expected by August 20.

       Plaintiffs subsequently filed this action, which alleges a single cause of

action under federal law—substantive due process—based on their purported right

to appear on the ballot or vote for candidates on the ballot. Plaintiffs ask this Court

to enjoin the Secretary to do the very thing that the state court enjoined the

Secretary from doing. Proposed Intervenors therefore seek to intervene to protect

their rights, including those recognized by the state court.




                             Brief in Support of Emergency Motion to Intervene as Defendants - 14
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 22 of 119




III.   ARGUMENT

       A.    The Proposed Intervenors are entitled to intervene as a matter of
             right.
       The Proposed Intervenors meet the standard for intervention as a matter of

right under Federal Rule of Civil Procedure 24(a)(2). “Rule 24 traditionally

receives liberal construction in favor of applicants for intervention.” Arkaki v.

Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003); see also Guardians v. Hoover

Mont. Trappers Ass’n, CV 16–65–M–DWM, 2016 WL 7388316, at *1 (D. Mont.

Dec. 20, 2016)..

       An entity or individual seeking to intervene under Rule 24(a)(2) must meet

four elements: (1) the prospective intervenor’s motion must be timely; (2) the

would-be intervenor must have a significantly protectable interest relating to the

subject of the action; (3) the intervenor is so situated that disposition of the action

may as a practical matter impair or impede their ability to protect that interest; and

(4) such interest is inadequately represented by the parties to the action. Smith v.

Los Angeles Unified Sch. Dist., 830 F.3d 843, 853 (9th Cir. 2016); see also Fed. R.

Civ. P. 24(a).

       These four elements “are to be broadly interpreted in favor of intervention.”

Smith, 830 F.3d at 853 (quotation marks and alterations omitted). Further, a court’s

review should be “guided primarily by practical considerations, not technical



                              Brief in Support of Emergency Motion to Intervene as Defendants - 15
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 23 of 119




distinctions.” Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893,

897 (9th Cir. 2011) (quotations omitted). Given that Plaintiffs seek to collaterally

attack the State Court Order that was issued in response to the complaint brought

by Intervenors against the Secretary, all four elements are easily met.

             1.     The Motion to Intervene is timely.
      Having filed their Motion to Intervene within two days of Plaintiffs’ filing of

their Complaint, Proposed Intervenors have met the timeliness requirement.

      “Timeliness is determined by the totality of the circumstances facing would-

be intervenors, with a focus on three primary factors: (1) the stage of the

proceeding at which an applicant seeks to intervene; (2) the prejudice to other

parties; and (3) the reason for and length of the delay.” Smith, 830 F.3d at 854

(quotation omitted). When a motion to intervene is filed “at an early stage of the

proceedings,” the Ninth Circuit has recognized that “the parties would not have

suffered prejudice from the grant of intervention at that early stage, and

intervention would not cause disruption or delay.” Citizens for Balanced Use, 647

F.3d at 897. At this early stage, “the district court has made no factual findings,

there [has] been no summary judgment proceedings, discovery is in its early stages

with no set cut-off date, and there is no trial date.” Low v. Altus Fin. S.A., 44 Fed.

App’x. 282, 284 (9th Cir. 2002). There can be no real dispute that the timeliness




                             Brief in Support of Emergency Motion to Intervene as Defendants - 16
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 24 of 119




requirement is met here. In addition, Proposed Intervenors stand ready to file an

opposition to the Motion for TRO by August 17 if allowed to intervene. Plaintiffs

and the Secretary will not suffer any prejudice, nor will the intervention cause

disruption or delay.

             2.     The Proposed Intervenors possess significant, legally
                    cognizable interests in the substance of this litigation.
      The Ninth Circuit’s “significantly protectable interest” test “is primarily a

practical guide to disposing of lawsuits by involving as many apparently concerned

persons as is compatible with efficiency and due process.” Wilderness Soc’y v.

U.S. Forest Serv., 630 F.3d 1173, 1179 (9th Cir. 2011) (quotation omitted). It is

“generally enough that the interest is protectable under some law, and that there is

a relationship between the legally protected interest and the claims at issue.” Id.

(quotation omitted). Thus, “a prospective intervenor has a sufficient interest for

intervention purposes if it will suffer a practical impairment of its interests as a

result of the pending litigation.” Id. (quotation omitted). Proposed Intervenors’

status as plaintiffs in the State Court Action, which addresses the ability of the

Green Party to appear on the ballot in the 2020 general election, establishes their

legally protectable interest in this action.

      Specifically, the Montana Democratic Party has a significant, legally

cognizable interest in the substance of this litigation as a statewide political party



                              Brief in Support of Emergency Motion to Intervene as Defendants - 17
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 25 of 119




because—as the state court specifically held—”[a]llowing the Montana Green

Party to qualify under the political party qualification statute, and thus obtain

primary and general election ballot access, when it has not shown sufficient

support as required by statute, would result in [Montana Democratic Party] having

to expend additional funds and resources to educate and persuade voters to support

Democratic candidates over candidates claiming to be affiliated with the Montana

Green Party in the 2020 general election.” State Court Order at 32 ¶ 32; see also

Tex. Democratic Party v. Benkiser, 459 F.3d 582, 586 (5th Cir. 2006) (affirming

state party “would suffer an injury in fact because it would need to raise and

expend additional funds and resources to prepare a new and different campaign in

a short time frame”) (quotation omitted).

      Similarly, the inclusion of ineligible Green Party candidates on the ballot

would have a concrete and substantial adverse impact on the Montana Democratic

Party due to the increased and unfair competition it would face from candidates

who did not properly qualify to be there. See Owen v. Mulligan, 640 F.2d 1130,

1132 (9th Cir. 1981) (holding “the potential loss of an election” is sufficient injury

to confer Article III standing); see also Benkiser, 459 F.3d at 587–88 (5th Cir.

2006) (recognizing “harm to [] election prospects” was “a concrete and

particularized injury”); Schultz v. Williams, 44 F.3d 48, 53 (2d Cir. 1994) (political




                             Brief in Support of Emergency Motion to Intervene as Defendants - 18
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 26 of 119




parties incur “concrete, particularized, actual injury—[due to] competition on the

ballot from candidates that . . . were able to avoid complying with the Election

Laws”); Hollander v. McCain, 566 F. Supp. 2d 63, 68 (D.N.H. 2008) (“inclusion

of an allegedly ineligible rival on the ballot” constituted injury to the party).

Indeed, this seems to be the very purpose of this entire scheme.

       The individual Proposed Intervenors likewise have a significant, legally

cognizable interest in this litigation because, if Plaintiffs succeed, “they will suffer

a concrete injury by being forced to be associated with a petition organized and

funded by a political party with which they do not want to be associated, and by

being deprived of their right to withdraw their names from the petition.” State

Court Order at 33 ¶ 6; see also Cal. Democratic Party v. Jones, 530 U.S. 567, 574

(2000) (holding First Amendment is violated when a law harms a voter’s “right not

to associate”) (emphasis added); Kusper v. Pontikes, 414 U.S. 51, 57 (1973)

(finding First Amendment rights burdened when a statute “‘lock[ed]’ the voter into

his pre-existing party affiliation for a substantial period of time”). This same injury

extends to the Montana Democratic Party, which acts as a membership

organization for Democratic voters in Montana, though which members “express

their collective views and protect their collective interest.” State Court Order at 32

¶ 5.




                              Brief in Support of Emergency Motion to Intervene as Defendants - 19
        Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 27 of 119




               3.   The disposition of this litigation may impair the Proposed
                    Intervenors’ ability to protect their interests.
       The Ninth Circuit has held that if the party seeking intervention “would be

substantially affected in a practical sense by the determination made in an action,

he should, as a general rule, be entitled to intervene.” Citizens for Balanced Use,

647 F.3d at 898 (9th Cir. 2011) (alterations omitted). Essentially, if a court finds a

significant protectable interest, it will generally have “little difficulty concluding

that the disposition of the case may, as a practical matter, affect it.” Id. (alterations

omitted); see also 1 Federal Rules of Civil Procedure, Rules and Commentary Rule

24 (2018) (“In making this determination, courts assess the practical consequences

of the litigation and may consider any significant legal effect on the applicant’s

interest.”).

       As described above, if the Court were to grant Plaintiffs’ TRO Motion, the

Montana Democratic Party and the individual Proposed Intervenors would be

practically and significantly impacted by the presence of ineligible Green Party

nominees on the 2020 general election ballot. The State Court already has

recognized as much, and a TRO here would entirely undo the relief they were

awarded there. State Court Order at 30–31 ¶¶ 110–16.

       Moreover, absent intervention, if the TRO Motion were granted, Proposed

Intervenors would have no way to seek review of the Court’s ruling. As discussed



                              Brief in Support of Emergency Motion to Intervene as Defendants - 20
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 28 of 119




more below, it can be presumed, based on the Secretary’s defense of the State

Court Action, that the Secretary is unlikely to defend or appeal a grant of the TRO.

Intervention is therefore necessary.

             4.     Defendant’s representation of the interests of the Proposed
                    Intervenors would be inadequate.
      Proposed Intervenors cannot rely on the Secretary to adequately represent

their interests in upholding the State Court Order for the obvious reason that the

Secretary vigorously opposed the Proposed Intervenors in the state court action.

The burden of showing inadequacy of representation is “minimal,” requiring the

proposed intervenor to show “that representation of its interests ‘may be’

inadequate.” Citizens for Balanced Use, 647 F.3d at 898 (emphasis added). “The

‘most important factor’ in assessing the adequacy of representation is ‘how the

interest compares with the interests of existing parties.’” Id.

      The Secretary is adverse to Proposed Intervenors in the State Court Action,

having defended his decision to qualify the Green Party as a minor party in

violation of Montana law. The Secretary stood by his position in the face of

unrefuted evidence of deceptive conduct and refused to honor the requests of

hundreds of Montana voters to withdraw their signatures after the deceitful

behavior came to light. The Secretary has conceded that, had he honored those

withdrawals, the Green Party would have lacked the requisite number of signatures



                             Brief in Support of Emergency Motion to Intervene as Defendants - 21
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 29 of 119




to qualify for the ballot. State Court Order at 97 ¶ 96. Notwithstanding the lack of

any legal support for his position and his resounding defeat in the State Court

Action, the Secretary is currently appealing the State Court Order to the Montana

Supreme Court. This adversarial position is more than enough to make a

compelling showing that Proposed Intervenors’ interests are not adequately

represented by the Secretary. Citizens for Balanced Use, 647 F.3d at 900-901

(finding government would not adequately represent intervenor’s interests due to

prior adversarial relationship and government’s appeal of a district court’s ruling).

      It is also clear that the Secretary will not make all of the arguments the

Proposed Intervenors would make. See Perry v. Proposition 8 Official Proponents,

587 F.3d 947, 952 (9th Cir. 2009). Not only has the Secretary shown himself

willing to qualify the Green Party for the ballot in violation of Montana law, the

Secretary, as a member of the Montana Republican Party, has no interest in raising

the rights and interests of the Montana Democratic Party or its candidates in

maximizing their chances for electoral success and in not having to spend

additional funds or resources to compete with an ineligible political party. Nor

does the Secretary seem concerned with the right of the individual voters to not be

forced to associate with the Green Party, since the Secretary already declined to

honor the withdrawal of the individual intervenors’ signature from the petition to




                             Brief in Support of Emergency Motion to Intervene as Defendants - 22
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 30 of 119




qualify the Green Party for the ballot. See Paher v. Cegavske, No. 3:20-cv-00243-

MMD-WGC, 2020 WL 2042365, at *3 (D. Nev. Apr. 28, 2020).

      B.     In the alternative, the Court should exercise its discretion to grant
             the Proposed Intervenors permission to intervene under Rule
             24(b)(1)(B).
      If the Court does not grant intervention as a matter of right, Proposed

Intervenors easily satisfy the requirements for permissive intervention under

Federal Rule of Civil Procedure 24(b).

      “Permissive intervention is committed to the broad discretion of the district

court.” Orange Cty. v. Air California, 799 F.2d 535, 539 (9th Cir. 1986); All. for

the Wild Rockies v. Kimbell, CV 06-63-M-DWM, 2006 WL 8430428, at *1 (D.

Mont. Aug. 7, 2006). Permissive intervention is appropriate if the moving party

satisfies three requirements: “(1) the movant must show an independent ground for

jurisdiction; (2) the motion must be timely; and (3) the movant’s claim of defense

and the main action must have a question of law and fact in common.” Venegas v.

Skaggs, 867 F.2d 527, 529 (9th Cir.1989), aff’d, 495 U.S. 82 (1990). Additionally,

“[i]n exercising its discretion to grant or deny permissive intervention, a court must




                             Brief in Support of Emergency Motion to Intervene as Defendants - 23
           Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 31 of 119




consider whether the intervention will ‘unduly delay or prejudice the adjudication

of the’” original parties’ rights. Id. at 530 (quoting Fed. R. Civ. P. 24(b)(3)).2

       For, the reasons discussed in Section III(A)(4), supra, Proposed Intervenors

motion is timely and will not unduly delay or prejudice the adjudication of the

original parties’ rights.

       Moreover, the Proposed Intervenors’ defenses to Plaintiffs’ claims share

common questions of law and fact. If allowed to intervene, the Proposed

Intervenors will assert defenses directly responsive to the claims for injunction

asserted by Plaintiffs.

       C.       An expedited ruling on this Motion to Intervene is appropriate so
                that the Proposed Intervenors can oppose the TRO Motion.
       Because Plaintiffs have asked for a decision on the TRO Motion by August

20, and because the Montana Supreme Court is also expected to rule by August 20,

Proposed-Intervenors respectfully request that this motion be expedited and they

be allowed to immediately intervene to protect their interests. An expedited ruling

on this motion would allow intervenors to oppose the TRO motion on August 17

and seek dismissal of the complaint on multiple grounds, including:

       2
          When a proposed intervenor has met the requirements of Rule 24(b)(1)(B), the court
may consider additional factors in the exercise of its discretion, including “‘the nature and extent
of the intervenors’ interest’ and ‘whether the intervenors’ interests are adequately represented by
other parties.’” Perry, 587 F.3d at 955. “Unlike Rule 24(a),” however, “subsection (b) does not
require a showing of inadequacy of representation.” Feldman v. Ariz. Sec’y of State’s Office, No.
CV-16-01065-PHX-DLR, 2016 WL 4973569, at *2 (D. Ariz. June 28, 2016) (quotation omitted).




                                 Brief in Support of Emergency Motion to Intervene as Defendants - 24
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 32 of 119




      There is no violation of substantive due process. Plaintiffs seek to conjure a

due process claim where none exists. In fact, Plaintiffs cannot satisfy either of the

elements they themselves cite as a requirement for their substantive due process

grounds. First, as to Montana voters’ “likely reliance […] on an established

election procedure and/or official pronouncements about what the procedure will

be in the coming election,” Bennett v. Yoshina, 140 F.3d 1218, 1226-27 (9th

Cir.1998), Plaintiffs have the facts backwards. Montana voters have relied on

Montana’s long-standing election procedures enacted with purpose of ensuring that

previously unqualified political parties qualify for ballot access only upon the

knowing request of the requisite numbers of confirmed registered voters in the

requisite number of Montana counties. Larson v. State By & Through Stapleton,

2019 MT 28, ¶ 30, 394 Mont. 167, 191, 434 P.3d 241, 256. The decision in the

State Court Action protects that long-standing expectation, whereas the relief

sought by Plaintiffs would undermine it. As to the second element, the existence of

a “significant disenfranchisement that results from a change in the election

procedure,” id., there has been no “significant disenfranchisement.” In Griffin v.

Burns, the principal case relied upon by Plaintiff, the court addressed a primary

election in which some votes were counted and others were invalidated in the same

contest between two candidates. There was no question that the party was eligible




                             Brief in Support of Emergency Motion to Intervene as Defendants - 25
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 33 of 119




under state law to hold that primary election to select between those candidates, or

that the winner of that primary election was entitled to general election ballot

access as the nominee of that party. See 570 F.2d 1065, 1078-79 (1st Cir. 1978).

That is a far cry from the facts here. As the state court found, the Green Party does

not have the right under state law to obtain general election ballot access for its

candidates through a primary election, and the fact that primary votes were

tabulated for Green Party candidates does not mean that those candidates are

entitled under state law to appear on the general election ballot. Indeed, the real

Montana Green Party has “disavowed the persons filing under the Green Party

banner as not being true Green Party members or adherents.” State Court Order at

37 ¶ 20 n.8; see also Exhibit B.

      No Right to Ballot Access. Plaintiffs also assert rights they do not possess. It

is well established that political candidates do not have a “right” to be on the

ballot. Indeed, “States may, and inevitably must, enact reasonable regulations of

parties, elections, and ballots to reduce election- and campaign-related disorder.”

Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997). Further,

“limiting the choice of candidates to those who have complied with state election

law requirements is the prototypical example of a regulation that, while it affects

the right to vote, is eminently reasonable.” Burdick v. Takushi, 504 U.S. 428, 440,




                             Brief in Support of Emergency Motion to Intervene as Defendants - 26
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 34 of 119




n.10 (1992). Nor do Plaintiffs have a constitutionally “guaranteed [] right to vote

for a specific candidate.” Citizens for Legislative Choice v. Miller, 993 F. Supp.

1041, 1046 (E.D. Mich.), aff’d, 144 F.3d 916 (6th Cir. 1998); Zielasko v. State of

Ohio, 873 F.2d 957, 961 (6th Cir.1989) (upholding provision of Ohio constitution

that prohibited persons age 70 and over from being elected to judicial office); see

also Stiles v. Blunt, 912 F.2d 260, 266 (8th Cir.1990) (“[Voters’] fundamental

rights of voting, speech, and association do not confer on them an absolute right to

support a specific candidate regardless of whether he or she has satisfied

reasonable eligibility requirements.”).

       Pennhurst. Plaintiffs seek to disrupt the federal-state balance by asking this

Court to issue an injunction ordering the Secretary to place on the general election

ballot the names of the Green Party candidates nominated by Plaintiffs. See ECF

No. 1 at 17. But the eligibility of such candidates is based on state law, and a

“federal court’s grant of relief against state officials on the basis of state law . . .

conflicts directly with the principles of federalism that underlie the Eleventh

Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106

(1984). Put simply, “it is difficult to think of a greater intrusion on state

sovereignty than when a federal court instructs state officials on how to conform

their conduct to state law.” Id.; see also Kollmans v. City of Los Angeles, 737 F.2d




                              Brief in Support of Emergency Motion to Intervene as Defendants - 27
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 35 of 119




830, 836 n.18 (9th Cir. 1984) (“Pennhurst indicates that plaintiffs must go to state

court to obtain relief based on state law.”). As Proposed Intervenors will further

detail in future filings, Plaintiffs’ action cannot stand under Pennhurst.

      Pullman abstention. At this moment, there is an emergency appeal before

the Montana Supreme Court. Accordingly, this Court should abstain under

Pullman abstention because that court’s ruling on Montana law in that pending

state court proceeding will be dispositive. See Harris Cty. Comm’rs Ct. v. Moore,

420 U.S. 77, 83 (1975) (“Where there is an action pending in state court that will

likely resolve the state-law questions underlying the federal claim, we have

regularly ordered abstention.”). After all, “[t]he reign of law is hardly promoted if

an unnecessary ruling of a federal court is thus supplanted by a controlling decision

of a state court.” R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 500 (1941).

While abstention is, and should be, rare in voting rights cases, for the reasons

detailed above, this is not a voting rights case, because Plaintiffs have no right to

appeal on the ballot when they have not qualified under state law to do so, or to

vote for such ineligible candidates.

      For these reasons, Proposed Intervenors should be allowed to intervene and

assert their defenses. Intervention is particularly appropriate where, as here,

Plaintiffs’ Complaint is but the latest iteration of a dispute regarding the legality of




                             Brief in Support of Emergency Motion to Intervene as Defendants - 28
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 36 of 119




the Montana Green Party’s 2020 Petition. Allowing the Proposed Intervenors to

intervene would afford the Court the benefit of argument from the parties most

familiar with the underlying facts and legal issues.

IV.   CONCLUSION

      Proposed Intervenors respectfully request their motion to intervene be

granted on an expedited basis and that they be allowed to respond to the Motion for

TRO as soon as possible.




DATED: August 13, 2020                     By: /s/ Peter M. Meloy
                                               Peter M. Meloy
                                               MELOY LAW FIRM
                                               P.O. Box 1241
                                               Helena MT 59624
                                               Telephone: 406.442.8670
                                               Mike@meloylawfirm.com
                                                Matthew P. Gordon
                                                Kevin J. Hamilton, pro hac vice pending
                                                PERKINS COIE LLP
                                                1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
                                                Telephone: 206.359.8000
                                                Facsimile: 206.359.9000
                                                MGordon@perkinscoie.com
                                                KHamilton@perkinscoie.com
                                           Attorneys for Proposed Intervenor-
                                           Defendants




                             Brief in Support of Emergency Motion to Intervene as Defendants - 29
       Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 37 of 119




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 7.1(d)(2)(E) of the Montana Federal Local Rules of

Procedure, I certify that the foregoing Brief in Support of Emergency Motion to

Intervene as Defendants is printed with a proportionately spaced Times New

Roman typeface of 14 points, is double-spaced; and the word count calculated by

Microsoft Word is 6,500 excluding the caption, certificates of service and

compliance, table of contents and authorities, and exhibit index.


DATED: August 13, 2020                   By: /s/ Peter M. Meloy
                                             Peter M. Meloy
                                             MELOY LAW FIRM
                                             P.O. Box 1241
                                             Helena MT 59624
                                             Telephone: 406.442.8670
                                             Mike@meloylawfirm.com
                                            Matthew P. Gordon
                                            Kevin J. Hamilton, pro hac vice pending
                                            PERKINS COIE LLP
                                            1201 Third Avenue, Suite 4900
                                            Seattle, WA 98101-3099
                                            Telephone: 206.359.8000
                                            Facsimile: 206.359.9000
                                            MGordon@perkinscoie.com
                                            KHamilton@perkinscoie.com
                                         Attorneys for Proposed Intervenor-
                                         Defendants




                                                             Certificate of Compliance - 1
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 38 of 119


 1
 2                                                                                         FILED
 3                                                                                            AUG O7 2020
 4

 5
 6
 7
 8                     MONTANA FIRST JUDICIAL DISTRICT COURT
 9                          LEWIS AND CLARK COUNTY

10
     MONTANA DEMOCRATIC PARTY,                                               Cause No.: DDV-2020-856
11
12   and
                                                                          FINDINGS OF FACT,
13   TAYLOR BLOSSOM, RYANFILZ,                                         CONCLUSIONS OF LAW, AND
14   MADELINE NEUMEYER, and                                                    "ORDER
     REBECCA WEED, individual electors,
15
16                         Plaintiffs,

17   V.
18
     STATE OF MONTANA, by and through
19   its SECRETARY OF STATE COREY
20   STAPLETON,

21                         Defendant.
22
23                         This Court heard this matter on July 14 and 15, 2020. 1 Peter
                                                       '
24   Michael Meloy and Matthew Gordon represented Plaintiffs Taylor Blossom,
25   Ryan Filz, Madeline Neumeyer, Rebecca Weed, and the Montana Democratic


              The more extensive and complicated procedural history of this matter is recited in the Findings of Fact,
     below.




                                                                                                          Exhibit A
                                                                                                       Page 1 of 50
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 39 of 119


 1   Party (MDP). Austin James and,MatthewT. Meade represented Defendant State
 2   of Montana, by and through Secretary of State Corey Stapleton (Secretary).
 3                       The parties presented testimony and evidence and made oral
 4   arguments. Following the hearing, the parties submitted proposed findings of
 5   fact and conclusions of law and briefs. On July 17, 2020, the parties submitted
 6   notices of submittal. 2
 7                       From the file, the testimony and evidence presented, the Court
 8   makes the following:
 9                                            FINDINGS OF FACT
10                       I.       This matter came before the Court on an order to show cause
11   on Plaintiffs' Complaint for Declaratory and Injunctive Relief.
12                       2.       Plaintiffs filed the complaint on June 1, 2020, against the
13   Secretary, alleging that the Secretary erroneously failed to honor the requests of
14   several hundred Montana voters to withdraw their names from a petition to
15   obtain ballot access for the Montana Green Party for the November 2020 general
16   election ballot. Plaintiffs alleged that once the withdrawals are accounted for, the
17   petition fails to meet the requirements of Section 13-10-601(2), MCA, the
18   political party qualification statute, because it does not contain the requisite
19   number of valid signatures from at least thirty four legislative House Districts.
20                       3.        On Monday, June 22, 2020, the First Judicial District Court,
21   Judge Kathy Seeley presiding, began a hearing on an order to show cause. Six
22   days before the hearing, Plaintiffs filed a trial brief containing exhibits and
23   declarations from Plaintiffs' trial witnesses. Late Friday before the hearing, and
24   on the morning of the hearing, the Secretary filed various motions to dismiss the
25   complaint and to vacate the hearing. Plaintiffs opposed all motions. At the


     2      The Court has also granted status to certain entities and people to file briefs as amici curiae as set forth in
     the findings of fact below and in the accompanying Order on Supplemental Motion.
                                                                Findings of Fact, Conclusions of Law, and Order-page 2
                                                                                                            DDV-2020-856


                                                                                                          Exhibit A
                                                                                                       Page 2 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 40 of 119


 1   hearing before Judge Seeley, counsel argued the Secretary's motions about
 2   whether to proceed, and upon hearing argument, the Court decided to proceed
 3   with the hearing and hear evidence and testimony. The Secretary then requested
 4   a two-minute recess during which the Secretary filed a motion to substitute Judge
 5   Seeley. Judge Seeley referred the matter to Judges Mike Menahan and Michael
 6   F. McMahon, both of whom declined to assume jurisdiction. Judge Seeley then
 7   referred the matter to the undersigned, who accepted jurisdiction and set a
 8   continuation of the show cause hearing for Tuesday, July 7.
 9                 4.     Prior to the July 7 hearing, the Montana Republican Party
10   (MTGOP) and two petition signers filed motions to intervene as defendants. The
11   MTGOP also filed a motion to reschedule the Tuesday, July 7 hearing. The
12   Secretary filed a response joining in the MTGOP's request to reschedule the
13   Tuesday, July 7 hearing. Plaintiffs opposed the motions to intervene and the
14   motion to reschedule the hearing. On the Sunday before the July 7 hearing, the
15   Secretary filed an emergency motion to continue the hearing due to a family
16   emergency that befell one of its counsel.
17                 5.     Plaintiffs filed a supplemental trial brief containing exhibits
18   and declarations that reflected subsequent productions of public records by
19   county elections offices and the Secretary since the first hearing in the case. This
20   filing included copies of every signature withdrawal form known to Plaintiffs to
21   have been submitted to county elections offices or to the Secretary.
22                 6.     On July 7, the patiies convened before the Comi. The Court
23   granted the Secretary's request to continue the hearing, and re-set the hearing to
24   begin Tuesday, July 14.
25   //Ill



                                                 Findings of Fact, Conclusions ofLaw, and Order-page 3
                                                                                         DDV-2020-856


                                                                                        Exhibit A
                                                                                     Page 3 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 41 of 119


 1                  7.     On July 8, the Secretary moved for partial summary judgment
 2   regarding the use of electronic signatures on withdrawal forms. Plaintiffs opposed
 3   the Secretary's motion and cross-moved for summary judgment on this issue.
 4                  8.     On July 14 and 15, the Court held a two-day evidentiary
 5   hearing.
 6                  9.    At the outset of the hearing on July 14, the Court denied the
 7   motions to intervene by the MTGOP and two individual signers of the petition.
 8   The Court granted these entities the right to file briefs as amici curiae. The two
 9   individual signers immediately filed a petition for a writ of supervisory control in
10   the Montana Supreme Court seeking to reverse the Court's order denying their
11   motion to intervene. The Montana Supreme Court denied the petition on July 15,
12   noting Plaintiffs did not object to the signers' participation as amici curiae.
13   Campbell v. Montana First Judicial District Court, No. OP 20-360.
14                  10.   The Court heard testimony from five witnesses for the
15   Plaintiffs, including l\1DP representatives Kendra Miller and Trent Bolger, and
16   individual plaintiffs Madeleine Neumeyer (Neumeyer), Rebecca Weed (Weed),
17   and Taylor Blossom (Blossom). The Secretary called one witness, Dana Corson,
18   the Secretary's Elections Director. On rebuttal, Plaintiffs re-called Kendra Miller
19   and Trent Bolger to testify. All witnesses were subject to cross examination, and
20   both parties offered exhibits into evidence. The Court concluded the hearing
21   with closing argument on the issues presented in the case.
22                  11.   The political party qualification statute,§ 13-10-601, MCA,
23   specifies how parties are eligible to conduct a primary election. The statute has
24   two ways by which a party may appear on the primary election ballot. First, a
25   political party will appear on the primary ballot if it had a candidate for statewide




                                               Findings of Fact, Conclusions of Law, and Order-page 4
                                                                                        DDV-2020-856


                                                                                      Exhibit A
                                                                                   Page 4 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 42 of 119


 1   office in either of the last two general elections who received a total vote that was
 2   at least five percent of the total vote received by the successful candidate for
 3   governor. § 13-10-601(1), MCA. Under this provision, MDP, the MTGOP and
 4   the Montana Libertarian Party have qualified to appear on the primary ballot.
 5                  12.    If a party does not qualify under this previous subsection, it
 6   may nevertheless qualify for the primary by submitting a petition, on a form
 7   prescribed by the Secretary, requesting a primary election. Section 13-10-
 8   601(2)(a), MCA. Section 13-10-601(2)(b), requires:
 9               The petition must be signed by a number of registered voters
           equal to 5% or more of the total votes cast for the successful
10
           candidate for governor at the last general election or 5,000 electors,
11         whichever is less. The number must include the registered voters in
           more than one-third of the legislative districts equal to 5% or more of
12
           the total votes cast for the successful candidate for governor at the
13         last general election in those districts or 150 electors in those
           districts, whichever is less.
14
15                  13.    Montana has 100 legislative districts. Mont. Const. Art. V,
16   section 2. Therefore, as set forth in this statute, the petition must include the
17   verified signatures of registered voters in at least 34 legislative districts, being
18   "more than one-third of the legislative districts." Section 13-10-601(2)(b), MCA.
19                  14.    Plaintiff Neumeyer signed the petition in Helena in February
20   2020. Neumeyer believed the petition was being advanced by an environmental
21   organization. She did not know the circulation of the petition was being funded
22   by the MTGOP, as explained below. Neumeyer generally supports the
23   Democratic Party and Democratic candidates for office. Had she known that the
24   MTGOP was behind the petition, she would not have signed it.
25   //Ill



                                                Findings of Fact, Conclusions of Law, and Order-page 5
                                                                                         DDV-2020-856


                                                                                       Exhibit A
                                                                                    Page 5 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 43 of 119


 I                  15.    Plaintiff Weed signed the petition in Bozeman in February
 2   2020. Weed believed the petition circulator was working with the Montana
 3   Green Party to get the Green Party on the ballot. Weed generally leans towards
 4   supporting the Democratic Party and usually supports Democratic candidates for
 5   office. She did not know the circulation of the petition was being funded by the
 6   MTGOP. Had she known that the MTGOP was behind the petition, she would
 7   not have signed it.
 8                  16.    Plaintiff Blossom signed the petition in in Bozeman in
 9   February 2020. Based on his conversation with the petition circulator, Blossom
10   believed that the petition circulator was working with the Montana Green Party to
II   get the Green Party on the ballot. Blossom considers himself to be a member of
12   the Democratic Party and supports Democratic candidates for office. He did not
13   know the circulation of the petition was being funded by the MTGOP. Had he
14   known that the MTGOP was behind the petition, he would not have signed it.
15                  17.    By mid-February when the circulators had finished
16   collecting almost all of the petition signatures that they would eventually tum in,
17   there was not any public information as to whom was financing the Montana
18   Green Party petition effort, although there was discussion in the general news
19   media raising the question as to whom was financing this effort.
20                  18.    On February 12, the Montana Green Party posted a message
21   on its Facebook page stating:
22   //Ill
23   //Ill
24   /Ill/
25   /Ill/



                                              Findings of Fact, Conclusions of Law, and Order-page 6
                                                                                       DDV-2020-856


                                                                                     Exhibit A
                                                                                  Page 6 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 44 of 119


 1              We have been receiving notice that there are people falsely
              collecting information on behalf of the Green Party. As of the
 2
              moment, we are still in a legal battle against the state of MT, and in
 3            such a state are not collecting, nor have we hired or asked for
 4            volunteers to collect information this 2020 cycle ... As of now, we
              have no house senate or state office candidates running for the 2020
 5            election, at least until the lawsuit reaches resolution. Any individual
 6            acting in rude or suspicious behavior claiming to be collecting
              information on our behalf is not affiliated with our name and
 7            m1ss10n.
 8   See, Finding of Sufficiency, Luckey v. Advanced Micro Targeting,
 9   No. COPP 2020-CFP-004, at 3 (June 25, 2020) (hereinafter Luckey).

10                     19.   Local news reporters discovered that on February 14, the
11   Club for Growth Action, a political arm of a Washington D.C. SuperPAC, filed
12   paperwork with the Commissioner of Political Practices (COPP) as a committee
13   to petition to qualify a minor political party for primary elections, identifying the
14   Green Party as the minor party. Luckey at 2.
15                    20.    In response to reporters' inquiries, however, a spokesman
16   for Club for Growth Action denied that it was behind the signature gathering
17   efforts. Luckey, at 2. The spokesman told MTN News on February 13 that Club
18   for Growth Action had explored undertaking that effort for the Montana Green
19   Party and then decided against it.
20                    21.    As a result, well after the circulators had finished collecting
21   the petition signatures, Montanans still did not know who was financing the
22   Montana Green Party petition effort. For example, one local news report
23   published February 13 stated "A group other than the Montana Green Party has
24   been attempting to qualify the party for the 2020 ballot in Montana - but it's not
25   //Ill




                                                 Findings of Fact, Conclusions of I.aw, and Order-page 7
                                                                                           DDV-2020-856


                                                                                         Exhibit A
                                                                                      Page 7 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 45 of 119


 l   clear who." In a radio interview published February 21, one local reporter posed
 2   the following question to her colleague:

 3           [I]n the realm of shenanigans, some unknown group has gathered
           signatures and submitted petitions around the state to qualify the
 4         Green Party for the ballot, a move that is seen as possibly helping
 5         Republican candidates. The Green Party in Montana says it's not
           them. And a conservative PAC, the Club for Growth, says it's not
 6
           them either. So who is it?
 7
 8                 Her colleague, a local politics reporter, responded: "That's a really
 9   good question that I would like to find out the answer to .... [H]opefully we'll
10   see some sort of paperwork filed soon to give us an idea of who's behind it."
11                 22.    During the 2019 legislative session, the Montana legislature
12   passed legislation to require prompt disclosure of contributions and expenditures
13   made to petition to qualify a minor political party for primary elections. Sections
14   13-37-601 to -607. These statutes became effective October 1, 2019. Despite
15   these newly enacted statutes, Montanans did not know who was funding the
16   petition to place the Green Party on the ballot. This 2019 legislative action was
17   in response to a similar effort on the part of unknown individuals or groups in
18   2018 to petition to qualify the Montana Green Party for ballot access.
19                 23.    In 2018, Advanced Micro Targeting, a Nevada political
20   consulting firm operating through thirteen paid signature gatherers, many from
21   out of state, independently collected 9,461 signatures from four counties in
22   support of the Montana Green Party petition. Larson v. State By & Through
23   Stapleton, 2019 MT 28 ,r 4,394 Mont. 167,434 P.3d 241. A representative of
24   the Green Party testified that it did not commission or coordinate with this
25   eleventh-hour paid signature gathering effort and was unaware of it until learning




                                                Findings of Fact, Conclusions of Law, and Order- page 8
                                                                                         DDV-2020-856


                                                                                        Exhibit A
                                                                                     Page 8 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 46 of 119


 l   of it through news media reports. Id. ,i 4 n.2. Based on the failure of Advanced
 2   Micro Targeting to comply with statutory requirements applicable to political
 3   party petition signatures, this Court invalidated some of the affected signatures
 4   and enjoined the Secretary from affording the Montana Green Party ballot access
 5   in the 2018 general election. The Montana Supreme Court, by a six to one vote,
 6   affirmed this Court's decision on appeal. Id. ,i 65.
 7                   24.   Based on the events surrounding the 2018 Montana Green
 8   Party petition, MDP filed a campaign practices complaint with the COPP against
 9   Advanced Micro Targeting, alleging that the firm failed to register and report
10   contributions and expenses for its electioneering activities performed through its
11   petition campaign.
12                   25.   The COPP determined that Advanced Micro Targeting's
13   activities did not qualify as expenditures under then-existing Montana campaign
14   finance law. The COPP dismissed MDP's complaint. Dismissal and Sufficiency
15   Decision, Mont. Democratic Party v. Advanced Micro Targeting, No. COPP
16   2018-CFP-004, at 4-5 (July 20, 2018).
17                   26.   As noted above, during the 2019 legislative session, the
18   Montana legislature enacted new campaign finance disclosure requirements
19   applicable to political party qualification petitions. As a result of the 2019
20   legislation, Montana law now imposes disclosure and reporting requirements on
21   efforts to petition to qualify a minor political party for primary elections similar
22   to the requirements applicable to efforts to petition to qualify initiatives and
23   referenda. See§§ 13-37-601 et seq., MCA.
24   I/Ill
25   /Ill/




                                               Findings of Fact, Conclusions of Law, and Order-page 9
                                                                                      DDV-2020-856


                                                                                      Exhibit A
                                                                                   Page 9 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 47 of 119


 1                  27.      Among the disclosure requirements mandated by these
 2   statutes, organizations making efforts to qualify a minor political party for
 3   primary elections using a political party qualification petition are now required to
 4   file an organizational statement with the COPP within five days of spending or
 5   receiving $500 towards the effort.§ 13-37-602, MCA;§ 13-37-601(4)-(7), MCA.
 6                  28.      The organizational statement is required to contain details
 7   about the minor party qualification committee, including its name and complete
 8   address, the identity of its treasurer and depository accounts, the names and
 9   addresses of its officers, and an organizational statement.
10                  29.      No entity filed an organizational statement under§ 13-37-
11   602, MCA, as a minor party qualification committee for the petition with the
12   COPP until February 14, after almost all the petitions had been signed. The
13   February 14th filing, however, still did not reveal the entity funding the petition.
14   Club for Growth immediately denied that it was behind the signature gathering
15   effort. Luckey, at 2.
16                  30.      According to the Secretary's pre-election calendar, the
17   deadline for petition circulators to submit minor party qualification petitions to
18   county elections offices was March 2nd.
19                  31.      On March 6, the Secretary announced to county elections
20   officials and to the media that the Montana Green Party had submitted enough
21   signatures to satisfy the requirements of§ 13-10-601, MCA. The Secretary thus
22   added the Green Party to the list of political parties on its website.
23                  32.      The Secretary's announcement did not identify in which
24   house districts the petition had exceeded the minimum required number of
25   signatures or the number of signatures in each of those districts.




                                                Findings of Fact, Conclusions of Law, and Order-page 10
                                                                                          DDV-2020-856


                                                                                       Exhibit A
                                                                                   Page 10 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 48 of 119


 1                  33.      At the time of the Secretary's announcement on March 6,
 2   Montanans still did not know who was financing the Montana Green Party
 3   petition effort. For example, a local news report published on March 7 stated "It's
 4   unclear who paid the out-of-state signature gatherers. Montana's Green Party has
 5   said it wasn't them."
 6                  34.      As the news began to spread in late February and early
 7   March that the Montana Green Party had not sponsored the petition to qualify the
 8   Montana Green Party for ballot access, and that some unknown entity was behind
 9   the effort, signers began to demand that their names be removed from the
10   petition. For example, Plaintiff Blossom attempted to withdraw his signature on
11   March 6. Plaintiff Weed attempted to withdraw her signature on March 5.
12   Blossom and Weed each filled out a signature withdrawal form the same day they
13   learned that the Montana Green Party had disavowed the petition to put the Green
14   Party on the ballot and submitted it shortly thereafter.
15                  35.      Montana law has long recognized the right of petition
16   signers to withdraw their names from a petition. The Montana Legislature has
17   not provided specific statutory requirements that signers of political party
18   qualification petitions must follow to withdraw their names from such petitions.
19                  36.      By contrast, Montana law does specify a process by which
20   signers of petitions for constitutional amendments, calls for constitutional a
21   convention, initiatives, or referenda may withdraw their signatures: and grants to
22   the Secretary the authority to prescribe the form to be used by an elector desiring
23   to have the elector's signature withdrawn from such a petition. Section 13-27-
24   301(3), MCA. This statute does not mention political party qualification
25   petitions nor is this statute incorporated by reference in the statutes governing




                                               Findings of Fact, Conclusions of Law, and Order-page 11
                                                                                       OOV-2020-856


                                                                                      Exhibit A
                                                                                  Page 11 of 50
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 49 of 119


 1   political party qualification petitions. Cf,§ 13-10-601(2)(c), MCA,
 2   incorporating§§ 13-27-403 through 13-27-306, MCA, for process to be used in
 3   verifying signatures on a political party qualification petition.'
 4                       37.       As noted, this statutory process for withdrawals from
 5   petitions for a "constitutional amendment, constitutional convention, initiative, or
 6   referendum" requires the Secretary to prescribe a form for the signer to use.
 7   Section 13-27-301(3), MCA.
 8                       3 8.      The statutory process for withdrawals from petitions for a
 9   "constitutional amendment, constitutional convention, initiative, or referendum"
10   also provides a deadline for withdrawals. That deadline is the same day that
11   petitions for a "constitutional amendment, constitutional convention, initiative, or
12   referendum" must be submitted to county elections officials. Section
13   13-27-301(1), (3), MCA:
14                 Signatures may be withdrawn from a petition for constitutional
             amendment, constitutional convention, initiative, or referendum up
15
             to the time of final submission of petition sheets as provided in
16           subsection (1 ). The secretary of state shall prescribe the form to be
             used by an elector desiring to have the elector's signature withdrawn
17
             from a petition.
18
19                       39.       Based on this statutory authority, the Secretary has
20   prescribed a withdrawal form for petitions for a "constitutional amendment,
21   constitutional convention, initiative, or referendum." The withdrawal form
22   expressly states that, "Signatures may be withdrawn from a petition for
23   constitutional amendment, constitutional convention, initiative, or referendum up
24   to the time of final submission of petition sheets to the county election office." Id.
25


            This shows the legislarure's ability and awareness to incorporate starutes into the political party
     qualification petition starutes if it desires to do so.
                                                              Findings of Fact, Conclusions of Law, and Order-page 12
                                                                                                        DDV-2020-856


                                                                                                          Exhibit A
                                                                                                      Page 12 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 50 of 119


 1   The form does not reference withdrawal of signatures from a political party
 2   qualification petition.
 3                  40.    The withdrawal form also requires that the "signer must sign
 4   in the presence of a notary public or an officer of the office where the fonn is
 5   filed." Id. However, the statute authorizing the Secretary to prescribe such a
 6   form for withdrawals from petitions for a "constitutional amendment,
 7   constitutional convention, initiative, or referendum" does not mention a
 8   requirement that the form be notarized or signed in person in the presence of an
 9   election official. Cf, § 13-27-301(3), MCA.
10                  41.    The Secretary did not present, and the Court cannot find,
11   evidence that the Secretary's withdrawal form was prescribed through an
12   administrative rulemaking process, pursuant to§ 2-4-302, MCA.
13                  42.    Unlike§ 13-27-301, MCA, governing the withdrawal of
14   signatures from a petition for a constitutional amendment, constitutional
15   convention, initiative, or referendum, no statute grants the Secretary authority to
16   prescribe a form for withdrawing from political party qualification petitions.
17   Austin James, as chief staff attorney for the Secretary, advised the Secretary that
18   § 13-27-301(3) was not relevant to signature withdrawal from a political party
19   qualification petition because the statutes expressly referenced by the political
20   party qualification statute do not include Section 13-27-301, MCA.
21                  43.    Section 13-10-601(2)(a) directs and grants the Secretary the
22   authority to prescribe a fonn for petition circulators to use when gathering
23   signatures for a political party qualification petition. The Secretary has
24   prescribed such a form. That petition form does not require that a petition signer
25   sign in the presence of a notary or county elections official.




                                              Findings of Fact, Conclusions of Law, and Order- page 13
                                                                                        DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 13 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 51 of 119


 1                  44.    Nevertheless, the Secretary believed that petition signers
2    who wanted to withdraw their names from the Green Party qualification petition
3    must use the withdrawal form applicable to petitions for a constitutional
4    amendment, constitutional convention, initiative, or referendum. The Secretary's
5    election director testified that if a petition signer wishing to withdraw his or her
 6   signature submitted a different form or submitted a withdrawal form that was not
7    notarized or signed by a county elections official, it would not be honored.
 8                  45.    The Secretary has not prescribed any administrative rule or
 9   issued any publicly accessible statement of policy regarding withdrawals from a
10   political party qualification petition. Likewise, the Secretary has not promulgated
11   through administrative rulemaking a form for a signer of a political party
12   qualification petition to use to withdraw their signature from such a petition.
13                  46.    The Secretary did not notify the public or issue any publicly-
14   accessible statement regarding the Secretary's belief that petition signers who
15   wanted to withdraw their names from the Green Party qualification petition must
16   use the withdrawal form, or that if they submitted a different form, or submitted a
17   withdrawal form that was not notarized or signed by a county elections official, it
18   would not be honored. The Court has not found or been directed to any statute,
19   administrative rule, or public policy statement from the Secretary in support of
20   these positions of the Secretary.
21                  4 7.   The Secretary did not notify the public or issue any publicly
22   accessible statement regarding the Secretary's belief that the deadline for signers
23   of political party qualification petitions to withdraw would be at the moment the
24   Secretary determined sufficiency and that the Secretary would not honor
25   withdrawal requests received after that moment. The Court has not found or




                                              Findings of Fact, Conclusions of Law) and Order- page 14
                                                                                       DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 14 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 52 of 119


 1   been directed to any statute, administrative rule, or public policy statement from
 2   the Secretary in support of these positions of the Secretary.
 3                    48.   The Secretary did not notify the public in advance or issue
 4   any publicly-accessible statement that he would on March 6, 2020 make a
 5   determination of sufficiency for the Green Party petition or that he would refuse
 6   to accept any signature withdrawal forms that were submitted after that moment.
 7   The Court has not found or been directed to any statute, administrative rule, or
 8   public policy statement from the Secretary in support of these positions of the
 9   Secretary.
10                    49.   The Secretary did not notify the public or issue any publicly
11   accessible statement that the Secretary believed that a petition withdrawal request
12   that is electronically signed is not valid and would not be honored. The Court has
13   not found or been directed to any statute, administrative rule, or public policy
14   statement from the Secretary in support of this position of the Secretary.
15                    50.   Regarding the Secretary's foregoing determinations as to
16   processes for the withdrawal of a petitioner signer's signature, the Secretary did
17   not provide any opportunity for public input or participation prior to adopting
18   these various determinations.
19                    51.   On March 3, 2020, the same day the Secretary's Elections
20   Director received a legal memorandum from the Secretary's chief counsel
21   regarding signature withdrawal from a minor party petition, the Director sent an
22   email to county elections officials on that topic, revising prior guidance:
23   //Ill
24   //Ill
25   Ill//




                                              Findings of Fact, Conclusions of Law, and Order - page 15
                                                                                       DDV-2020-856


                                                                                       Exhibit A
                                                                                   Page 15 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 53 of 119


 1           There are questions about if an election office can accept a request
           from a signer of a petition to withdraw their signature. Yes, in
 2
           reviewing this, any person signing the petition has the right to
 3         withdraw at any time before the person or body created by law to
           determine the matter submitted by the petition has finally acted.
 4
 5                  52.    The Director's March 3 email, however, did not identify the
 6   Secretary as "the person or body created by law to determine the matter
 7   submitted by the petition." Likewise, the Director's March 3 email did not
 8   identify the Secretary's act of announcing that a political party qualification
 9   petition contained a sufficient number of signatures as "the time the person or
10   body created by law to determine the matter submitted by the petition has finally
11   acted." The Director's March 3 email also did not contain any statement
12   regarding the Secretary's belief that the deadline for signers of political party
13   qualification petitions to withdraw their signatures was March 6, 2020.
14                  53.    The Director's March 3 email contained instructions for the
15   process for withdrawals, including an instruction to time stamp withdrawal forms
16   as they arrived in county election officials' offices, and that if there were no date
17   stamp, to determine the arrival date of the form with the best data available to the
18   county election official.
19                  54.    The Director's March 3 email did not instruct county
20   elections administrators to review withdrawal forms for completeness or
21   compliance with any specific requirements. For example, the March 3 email did
22   not contain any instructions regarding whether a withdrawal form must be signed,
23   or what kinds of signatures are acceptable. The March 3 email did not instruct
24   county elections administrators to compare a signature on a withdrawal form to a
25   voter's signature on file with the county elections office. See, § 13-27-303,




                                              Findings of Fact, Conclusions of Law, and Order- page 16
                                                                                        DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 16 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 54 of 119


 1   MCA, incorporated into political party qualification statute, requiring local
 2   county election officials to check the names and signatures of petition signers
 3   against county registration records of the office.
 4                    55.    The March 3 email was not made public until July 14, when
 5   the Secretary disclosed it as an exhibit in this action.
 6                    56.    The Secretary's March 3 internal memorandum from
 7   attorney Austin James opined that Section 13-27-301, MCA, which sets out the
 8   statutory process for withdrawals from petitions for a "constitutional amendment,
 9   constitutional convention, initiative, or referendum," is "not a relevant statute
10   regarding signature withdrawal from a political party qualification petition"
11   because the statutes expressly referenced by the political party qualification
12   statute do not include Section 13-27-301, MCA.
13                    57.    Section 13-27-308, MCA, provides:
14                  When a petition for referendum, initiative, constitutional
              convention, or constitutional amendment containing a sufficient
15
              number of verified signatures has been filed with the secretary of
16            state within the time required by the constitution or by law, the
              secretary of state shall immediately certify to the governor that the
17            completed petition qualifies for the ballot.
18
19                    This statute does not refer to§§ 13-10-601 through-605, MCA,
20   the political party qualification statutes, nor do the political party qualification
21   statutes refer to or incorporate this statute, regarding certification of a petition to
22   the governor. No statute provides that, for a political party qualification petition,
23   the Secretary is delegated authority to "certify to the governor" that a minor party
24   qualification petition meets the threshold to get on the primary ballot.
25   /!Ill




                                                Findings of Fact, Conclusions of Law, and Order- page 17
                                                                                          DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 17 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 55 of 119


 1                    58.   The Secretary did not introduce evidence that he certified to
 2   the Governor that the political party qualification petition "qualifies for the
 3   ballot."
 4                    59.   The Secretary's March 3 internal memorandum was not
 5   made public until July 14, when the Secretary disclosed it as an exhibit in this
 6   action.
 7                    60.   On March 24, more than two weeks after the Secretary
 8   announced on March 6 the petition contained enough valid signatures, it was
 9   revealed for the first time that the group funding the circulation of the petition
10   was the MTGOP. One local news report published on March 24 stated: "A
11   mystery of the 2020 election was solved Tuesday as it became clear the MTGOP
12   paid for an effort to qualify the Montana Green Party for the ballot this election."
13   Ex. 16, at I.
14                    61.   Local reporters uncovered that the MTGOP Central
15   Committee contracted directly with a Texas-based petition signature gathering
16   firm, Advanced Micro Targeting, to hire paid circulators to gather signatures for
17   the petition. As the COPP later found, the MTGOP Central Committee made an
18   expenditure of $50,000 to Advanced Micro Targeting on January 21. Luckey,
19   pp. 1-2.
20                    62.   The MTGOP Central Committee did not file an organization
21   statement as a minor party qualification committee with the COPP within five
22   days of spending $50,000 towards the effort, as required by§§ 13-37-602, and
23   § 13-37-601(7), MCA. Luckey, p. 4.
24   Ill//
25   Ill//




                                               Findings of Fact, Conclusions of Law, and Order - page 18
                                                                                         DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 18 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 56 of 119


 1                 63.    Instead, on January 24, an entity called Montanans for
 2   Conservation filed an organization statement with the COPP. Montanans for
3    Conservation did not file an organization statement as a minor party qualification
 4   committee. Rather, it filed an organization statement as an independent political
 5   committee with the COPP. Luckey, p. 2. On February 3, Montanans for
 6   Conservation amended its organization statement. The amendment added a
 7   statement that the committee "would serve as the minor party qualification
 8   committee to qualify the Montana Green party to hold primary elections in
 9   Montana." The amendment did not request a committee status change from an
10   independent committee to a minor party qualification committee. Luckey, p. 2.
11                 64.    By registering as an independent political committee instead
12   of a minor party qualification committee, Montanans for Conservation concealed
13   its role in funding the petition. There are hundreds of independent committees
14   listed in the COPP's Campaign Electronic Reporting System database. By
15   contrast, there are only two minor party qualification committees listed in the
16   database. If an individual had at the time filtered the records in the Campaign
17   Electronic Reporting System to show only minor party qualification committees,
18   he or she would not have discovered the Montanans for Conservation filing.
19                 65.    It was not until March 23, seventeen days after the
20   Secretary's March 6, announcement, that Montanans for Conservation filed
21   another amended organization statement to change its committee type from
22   independent committee to minor party qualification committee. Luckey, p. 2.
23   The next day, local reporters ran articles revealing that Montanans for
24   Conservation was the entity serving as the minor party qualification committee
25   for the petition, and that the MTGOP Central Committee was the entity that




                                             Findings of Fact, Conclusions of Law, and Order- page 19
                                                                                       DDV-2020-856


                                                                                     Exhibit A
                                                                                 Page 19 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 57 of 119


 1   contracted with and paid Advanced Micro Targeting to gather signatures for the
 2   Green Party Qualification Petition.
 3                    66.   The only contributions to Montanans for Conservation were

 4   a cash contribution of $800 from the MTGOP Central Committee to set up the

 5   committee, and an in-kind contribution from the MTGOP Central Committee of

 6   $100,000 for hiring Advanced Micro Targeting. Luckey, p. 4. No other entity

 7   contributed to Montanans for Conservation. Id.

 8                    67.   Because the MTGOP Central Committee was the entity that

 9   contracted directly with Advanced Micro Targeting to gather signatures on the

10   petition, the sole purpose of Montanans for Conservation was to serve as a shell

11   group to which the MTGOP Central Committee could attribute its expenditures.

12   This enabled the MTGOP Central Committee to avoid having to register as the

13   minor party qualification committee within five days of expending funds on

14   petition signature gathering activities.

15                    68.   COPP later determined that Montanans for Conservation,
16   the MTGOP, and Club for Growth Action, violated Montana's campaign finance

17   law. Luckey, p. 8-10. COPP found that Montanans for Conservation failed to

18   timely file as a minor party qualification committee as required by Section 13-37-

19   602, MCA. Id. According to the COPP, this delay in reporting its efforts in
20   violation of Montana law "added to the confusion surrounding the Green Party

21   qualification effort in February and March of2020." Luckey, p. 8.

22                    69.   As confusion proliferated over the Green Party petition
23   effort, MDP mobilized to inform signers that an unknown entity unaffiliated with
24   Ill//
25   Ill//




                                                Findings of Fact, Conclusions of Law, and Order- page 20
                                                                                          DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 20 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 58 of 119


 1   the Montana Green Party----eventually revealed to be the MTGOP-was behind
 2   the petition, and assisted signers who wanted to withdraw their names from the

 3   Petition.

 4                   70.    To determine who had signed the petition, and the number

 5   of signatures on the petition and in each house district, :MDP downloaded from

 6   the Secretary's website a copy of the Petition Signers Report. The Secretary's

 7   website describes the Petition Signers Report as "a county-by-county record of a

 8   specific petition's signers" and contains fields for each signer, including the

 9   signer's "County, Submittal Number, Sheet, Line, Voter ID, Name, Residence,

10   Status, Verification Reason (if the signature was rejected, the rejection reason

11   selected by the county is included), House District, and Circulator."

12                   7 I.   It was difficult for :MDP to reach signers of the petition.

13   MDP did not have email addresses, cell phone numbers or phone numbers for

14   many signers. Many phone numbers and addresses were incorrect or out of date.

15                   72.    When :MDP organizers were able to reach signers and

16   inform them that the Montana Green Party was not involved in the petition, and

17   that the backers of the petition were unknown, some signers wanted to withdraw

18   their names from the petition.

19                   73.    When it was revealed on March 24 that the MTGOP had

20   sponsored, organized, and paid for the circulation of the petition, there was a

21   significant increase in the number of signers who took steps to withdraw from the

22   petition. Four times as many signers sought to withdraw in the first two weeks

23   after March 24 as compared to the two weeks prior.

24   Ill//

25   Ill//




                                               Findings of Fact, Conclusions of Law, and Order - page 21
                                                                                         DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 21 of 50
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 59 of 119


 1                       74.      Many signers reached by MDP were surprised to learn that
 2   the MTGOP was behind the Petition and that the Montana Green Party had
 3   nothing to do with the petition. For example, until she was reached by MDP in
 4   April, Plaintiff Neumeyer was not aware that the MTGOP had any involvement
 5   in the Petition.
 6                       75.      Although MDP did not believe it was necessary for signers
 7   of a political party qualification petition attempting to withdraw their signature to
 8   complete the withdrawal form for signers of"constitutional amendment,
 9   constitutional convention, initiative, or referendum" petitions, 4 MDP advised
10   signers that county elections officials would likely accept that form, and took
11   steps to assist signers in completing and submitting such forms.
12                       76.      The withdrawal form states that it should be signed in the
13   presence of a county elections official or a notary. Although some signers were
14   able to make the trip to their county elections office to sign the form or were able
15   to arrange a meeting with a notary to get the form notarized and submitted, for
16   other signers, these steps were burdensome. MDP attempted to assist where
17   possible by arranging for a notary to meet such signers at a convenient location
18                       77.      Shortly before the Governor issued the stay-at-home order in
19   response to the COVID-19 pandemic, signers who wanted to withdraw their
20   signatures told MDP organizers that they were unable or unwilling to travel to a
21   county elections office or meet with a notary because of concerns about
22   maintaining social distancing and attempting to eliminate non-essential travel.
23                       78.      MDP also arranged for online notary services for signers.
24   Those services, however, require a computer, a high-speed internet connection,
25

            This is consistent with the opinion of the Secretary's chief counsel that the withdrawal fonn for
     constitutional amendment, constitutional convention, initiative, or referendum was not relevant to withdrawing of
     signatures on a political party qualification petition, a conclusion with which the Court agrees.
                                                                Findings of Fact. Conclusions of Law, and Order- page 22
                                                                                                          DDV-2020-856


                                                                                                       Exhibit A
                                                                                                   Page 22 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 60 of 119


 1   video conferencing capability, installing software, and navigating the software's
 2   user interface.
 3                     79.   The onlinc notary solution proved difficult and cumbersome
 4   for some signers, especially elderly voters who were unfamiliar with the
 5   technology. For some signers, the online notary solution did not work at all; for
 6   others, it took up to forty-five minutes to work.
 7                     80.   Because the online notary service was not an option for
 8   many signers, and because MDP did not want to encourage signers to risk their
 9   health by venturing out, MDP set up a process that allowed signers to complete
10   the withdrawal form electronically from their computers or smaiiphones and sign
11   the document using the electronic document signature platform DocuSign.
12                     81.   DocuSign collects and records information about the signer
13   and the signature, including the signer's email address, the signer's IP address,
14   and the date and time the document was transmitted, opened, and signed.
15   DocuSign collects the same information about the sender of the document-in
16   this case, the name, email address, and IP address of the MDP organizer who sent
17   a copy of the DocuSign withdrawal form to the signer of the petition. After the
18   signer affixes an electronic signature to a PDF, the document is assigned a unique
19   identifying code that allows for subsequent audits. DocuSign also provides an
20   electronic copy of the signed document to the signer for their records.
21                     82.   MDP would receive copies of the electronically signed
22   withdrawal forms from the signers and transmit them to county elections offices
23   by email in batches.
24   //Ill
25   //Ill




                                               Findings of Fact, Conclusions of Law, and Order-page 23
                                                                                         DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 23 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 61 of 119


 1                       83.      Plaintiff Neumeyer completed and signed a withdrawal form
 2   via DocuSign on April 28, and MDP transmitted her form to the Lewis and Clark
 3   County elections department on May 4.
 4                       84.      Plaintiff Pilz did not testify at the hearing. According to
 5   Bolger and Miller, Pilz completed and signed a withdrawal form on DocuSign on
 6   April 3, and MDP transmitted his form to the Yellowstone County elections
 7   department on April 13. The Secretary claims it did not receive a withdrawal
 8   form from the Yellowstone County elections department on behalf of Pilz.
 9                       85.      MDP was not informed by any county elections official that
10   the official would not accept DocuSign withdrawal forms because they were
11   electronically signed. Expressed differently, MDP was not informed by any
12   county elections official that withdrawal forms must have a "wet" signature. 5
13   Similarly, MDP was not informed by the Secretary that it would not accept
14   DocuSign withdrawal forms because they were electronically signed. Likewise,
15   the Secretary did not inform MDP or anybody who submitted a signature
16   withdrawal form of any requirement that withdrawal forms must have a "wet"
17   signature.
18                       86.      On April 13, the Yellowstone County Election Administrator
19   stated that he was forwarding MDP's transmission of withdrawal forms with
20   electronic signatures to the Secretary. On May 13, the Lewis & Clark County
21   Election Administrator stated that she was sending MDP's transmission of
22   withdrawal fo1ms with electronic signatures to the Secretary.
23   /!Ill
24
25
            A 'wet ink' signature is where the parties to the document write (sign) their names with their own hands
     upon a paper document by ink pen. Although some specific types oflegal documents do still have to be signed by
     the traditional 'wet ink' method, most documents including commercial contracts can be signed by electronic
     signature." https://www .nextgearcapital.co.uk/help-centre/how-to-use-docusign/what-is-the-difference-between-
     an-electronic-signature-and-a-wet-ink -signature/
                                                          Findings of Fact. Conclusions of Law, and Order-page 24
                                                                                                    DDV-2020-856


                                                                                                    Exhibit A
                                                                                                Page 24 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 62 of 119


 1                  87.     On May 4, 2020 and again on May 22, 2020, at the request
 2   of the Missoula County Election Administrator, MDP sent withdrawal forms with
 3   electronic signatures directly to the Secretary.
 4                  88.     The Secretary's Petition Signers Report identifies each
 5   signer of the petition and whether the Secretary accepted and counted a signature
 6   towards the total number of verified signatures of registered voters required from
 7   each house district.
 8                  89.     The Petition Signers Report identifies 116 signatures the
 9   Secretary rejected and did not count towards the total number of verified
10   signatures because the signer withdrew his or her signature.
11                  90.     The Petition Signers Report indicated that the signatures of
12   Plaintiffs Blossom, Filz, Neumeyer, and Weed were among the signatures
13   accepted and counted towards the total number of required signatures.
14                  91.     The Petition Signers Report indicates that the Petition
15   exceeded the required number of accepted signatures in forty-two house districts,
16   including house districts 46, 53, 54, 68, 69, 80, 84, 96, and 97.
17                  92.     By late May, over 500 signers of the petition who were
18   marked in the Petition Signers Report as accepted and counted towards the
19   required number of accepted signatures had submitted requests to withdraw their
20   signature. MDP obtained copies of withdrawal forms submitted to counties and
21   to the Secretary through public records requests and by retaining copies of
22   withdrawal forms that MDP transmitted to counties or to the Secretary on
23   signers' behalf.
24                  93.     All but ten of these withdrawal forms were received by
25   county elections offices no later than June 1, as demonstrated either by a stamp or




                                               Findings of Fact, Conclusions of Law, and Order-page 25
                                                                                         DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 25 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 63 of 119


 I   notation placed on the form, by the date that MDP transmitted the forms to the
 2   counties, or based upon metadata contained in the documents produced by
 3   counties and the Secretary in response to MDP's public records requests. Ten

 4   additional withdrawal forms were received by county elections offices no later

 5   than June 12.
                      94.    After accounting for the withdrawal forms set out in
 6
     Plaintiffs' Exhibits 4 and 5, the Petition contains signatures above the thresholds
 7
     set by the Political Party Qualification Statute in no more than 33 House
 8
     Districts, as set forth in Plaintiffs' Exhibit 7:
 9
10                                            Signatures                                   Remaining
                            Signatures       Accepted by              Signatures            Signatures
11    House District
                             Required     Secretary (Petition         Withdrawn            Accepted by
12                                         Signers Report)                                  Secretary
               46              138                161                 At least 29          At most 132
13
               53              129                160                 At least 36          At most 124
14             54              130                166                 At least 46          At most 120
15             68              106                136                 At least 43          Atmost93
               69              109                141                 At least 39          At most 102
16
               80              132                180                 At least 53          At most 127
17             84              150                208                 At least 74          At most 134
18             96              150                229                 At least 91          At most 138
               97              138                195                 At least 68          At most 127
19
20                    95.    Plaintiffs' Exhibit 7 uses the number of signatures withdrawn

21   based on withdrawal forms received by county elections offices or the Secretary
22   no later than June 12. If the chart used the number of signatures withdrawn based
23   only on withdrawal forms received by county elections offices or the Secretary no
24   later than June I, the conclusion would not change: the petition contains
25   Ill/I




                                                Findings of Fact, Conclusions of Law, and Order - page 26
                                                                                          DDV-2020-856


                                                                                         Exhibit A
                                                                                     Page 26 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 64 of 119


 1   signatures above the thresholds set by the political party qualification statute in no
 2   more than 33 House Districts.
 3                   96.   As conceded by counsel for the Secretary in closing
 4   argument, if the Court determines that all the withdrawal requests contained in
 5   Plaintiffs' Exhibit 5 should be given effect, the petition does not meet the
 6   statutory threshold for qualification.
 7                   97.   Kendra Miller, the former data director ofMDP, obtained
 8   and relied upon Petition Signers Reports for numerous petitions in the past.
 9                   98.   In 2018, in Larson v. State By~ Through Stapleton,
10   2019 MT 28 ,r 4, 394 Mont. 167, 434 P.3d 241, MDP requested a copy of the
11   Petition Signers Report for the 2018 Green Party petition, and introduced into
12   evidence numerous exhibits that expressly relied upon the data in the Petition
13   Signers Report. See, e.g., Apr. 24, 2018 Hrg. Tr. 48:20-66:10, Larson et al v.
14   Stapleton, CDV 2018-295 (1st Jud. Dist. Ct. 2018). Counsel for the Secretary in
15   the Larson case did not object to the introduction of these exhibits based upon
16   Petition Signers Report data. Nor did the Secretary reveal that the Petition
17   Signers Report was not the record of the petition's signers, and that a different
18   record maintained by the Secretary contained the true record of the petition's
19   signers. Corson, testifying on behalf of the Secretary in the Larson case, did not
20   testify that the Petition Signers Report was not the record of the petition's
21   signers, or that a different record maintained by the Secretary's office contained
22   the record of the petition's signers. In rendering their decisions in Larson, this
23   Court and the Montana Supreme Court relied upon those exhibits containing data
24   from the Petition Signers Report.
25   Ill//




                                              Findings of Fact, Conclusions of Law, and Order-page 27
                                                                                      DDV-2020-856


                                                                                     Exhibit A
                                                                                 Page 27 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 65 of 119


 1                   99.    MDP first obtained a copy of the Petition Signers Report for
 2   the Green Party petition from the Secretary on March 12 and relied on it to
 3   determine how many withdrawal forms had not been honored by the Secretary
 4   and to calculate the effect on the Green Party petition's sufficiency if those
 5   withdrawals were honored.
 6                    100. During the July 14-15 evidentiary hearing, Elections
 7   Director Corson, testifying on behalf of the Secretary, stated for the first time that

 8   the Petition Signers Report was not the official record of the signers of the

 9   petition. Corson testified that the Secretary used a different decisional document

10   to record the signers of the petition and whether their signatures were accepted or
     rejected, and to determine whether the petition contained a sufficient number of
11
     signatures under the political party qualification statute.
12
                      101. The Petition Signers Repmi indicates that Plaintiffs \Veed's
13
     and Blossom's signatures were accepted and counted towards the thresholds set
14
     by the political party qualification statute in their House Districts. Elections
15
     Director Corson testified that withdrawal forms submitted by Weed and Blossom
16
     were received, and that their signatures were not counted towards the thresholds.
17
     Corson testified that the separate decisional document reflected this disposition of
18   Weed's and Blossom's withdrawal forms.
19                    102. The Secretary did not produce this separate decisional
20   document to MDP in response to their public records request for the Petition
21   Signers Report.
22                    103. Until the July 14 evidentiary hearing, the Secretary had not
23   informed MDP or the general public that a separate decisional document
24   contained the record of the signers of the petition and whether their signatures
25   Ill!/




                                              Findings of Fact, Conclusions of Law, and Order-page 28
                                                                                        DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 28 of 50
           Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 66 of 119


 1   were accepted or rejected. The Secretary did not offer this separate decisional
 2   document as an exhibit. The document is not part of the record before the Court.
 3                          104. Director Corson submitted a chart purporting to contain the
 4   number of accepted signatures in each house district. Plaintiffs' Exhibit 1
 5   compares the number of accepted signatures in each house district as set forth in
 6   Director Corson' s chart with the number of accepted signatures set forth in the
 7   Petition Signers Report. In twelve house districts, Corson's chart records fewer
 8   accepted signatures than the Petition Signers Report. In one house district,
 9   Corson's chart records more accepted signatures than the Petition Signers Report.
10                          105. Plaintiffs' Exhibit 7 uses the number of signatures marked as
11   accepted by the Secretary's Petition Signers Report. If Exhibit 7 instead used the
12   number of signatures marked as accepted on the Corson chart, the conclusions
13   would not change: the petition contains signatures above the thresholds set by the
14   political party qualification statute in no more than thirty-three House Districts.
15                          106. After filing an emergency request to continue the hearing,'
16   the Secretary purported to compile records of withdrawal forms in his possession
17   at the time and attempt to determine the effect of honoring such withdrawal
18   forms. The Secretary's compilation, however, did not include all the withdrawal
19   forms that had been submitted to county elections offices. 7 The Secretary's
20   compilation purported to analyze the effects by house district, but the tabulation
21   is inaccurate because the Secretary relied on current address information rather
22   than address information at the time of petition signing and did not assign all
23   individuals to a house district. The Secretary did not provide the Court with the
24   underlying withdrawal forms on which his tabulation is based.
25
     6
            To he clear, the Court does not dispute that the Secretary's emergency motion to continue the hearing was
     filed in good faith.
     7
            Corson testified that the Secretary could not count withdrawal forms it had not received. While this is true,
     the Secretary had advised county election officials that withdrawals received after March 6 should not be counted.
                                                              Findings of Fact, Conclusions of Law, and Order - page 29
                                                                                                        DDV-2020-856


                                                                                                        Exhibit A
                                                                                                    Page 29 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 67 of 119


 1                  I 07. At least 562 signers of the Petition submitted requests to
 2   withdraw their signature that the Secretary has not honored, according to the
 3   Petition Signers Report.
 4                  108. The Secretary's failure to honor signers' requests to
 5   withdraw their signature injures these signers because their signatures are being
 6   counted in support of a petition that they no longer wished to support, as
 7   demonstrated by their submission of requests to withdraw their signature.
 8                  109. The Secretary's failure to honor signers' requests to
 9   withdraw their signatures also injures these signers because they continue to be
10   associated with a petition and a petition sponsor with whom they no longer wish
11   to be associated. For example, Plaintiffs Neumeyer, Weed, and Blossom testified
12   they are not supporters of the MTGOP, do not support a petition whose purpose
13   is hanning the Democratic Party, and do not want to be associated with the
14   MTGOP or its efforts relative to the petition.
15                  110. If the Green Party qualifies for ballot access pursuant to the
16   Petition, MDP would be harmed both financially and electorally. MDP would be
17   harmed financially because it would need to spend additional funds on voter
18   persuasion, voter education, and polling, and would have to expend additional
19   time and resources to address an additional swath of center-left voters. MDP
20   would be ha1med electorally because voters who might otherwise vote for MDP
21   candidates might vote instead for Green Party candidates.
22                  111. MDP's mission is to elect Democratic Party candidates in
23   local, county, state, and federal elections. MDP works to accomplish this
24   mission through its efforts to educate, persuade, mobilize, assist, and tum out
25   voters throughout the state.




                                             Findings of Fact, Conclusions of Law, and Order - page 30
                                                                                      DDV-2020-&56


                                                                                      Exhibit A
                                                                                  Page 30 of 50
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 68 of 119


 1                      112. In past elections, MDP expended millions of dollars to
2     persuade and mobilize voters to support candidates who affiliate with the
3     Democratic Party in Montana. MDP again intends to make substantial
4     expenditures to support Democratic candidates in the 2020 general election and
 5    in future elections.
 6                      113. If candidates nominated in the primary election for the
 7   Green Party as a result of the petition are given ballot access in the 2020 General
 8   Election, MDP will incur additional expenditures and will divert resources from
 9   other MOP priorities.
10                      114. These expenditures and diversions of resources would be
11   caused by the need for MDP to educate voters about the differences between
12   candidates from the Democratic Party and candidates nominated in the Green Party
13   primary, and to persuade voters to vote for candidates from the Democratic Party
14   over candidates nominated in the Green Party primary.
15                      115. For example, MDP will need to calibrate their internal voter
16   file differently to target a different ideological area of the universe of voters MDP
17   needs to reach to convince them to vote for MDP candidates. This is not
18   something that MDP has planned for and would require MDP to spend money and
19   time to address.
20                      116. MDP would also need to contact more voters for persuasion,
21   which in tum requires more volunteers, staff, and campaign materials. MDP would
22   need to put out more expensive and more complicated polling to determine which
23   kinds of voters to target and what kinds of messages to use. All these efforts cost
24   money, and MDP would need to devote additional time and effort to fundraising to
25   accomplish them.




                                                Findings of Fact, Conclusions of Law, and Order- page 31
                                                                                          DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 31 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 69 of 119


 1                  From the foregoing findings of fact, the Court draws the following:
2                                   CONCLUSIONS OF LAW
3                   1.     The Court has jurisdiction to grant declaratory and
4    injunctive relief pursuant to the Montana Uniform Declaratory Judgments Act,
 5   Section 27-8-101 et. seq. MCA, and Sections§ 27-8-201 et seq., MCA, which
 6   authorize the Court to declare rights, status, and other legal relations among the
 7   parties. See Larson, '\f 31.
 8                  2.     As a court of general jurisdiction, this Court has authority to
 9   hear Plaintiffs' claims under the Montana Constitution. See Section 3-5-302,
10   MCA.
11                  3.     The Court has subject matter jurisdiction to determine the
12   validity of a political party qualification petition, like this one. Larson,       '\! 43.
13                  4.     MDP has standing to assert the claims in the Complaint
14   because it is injured by the Secretary's failure to give effect to Montanans'
15   withdrawal requests seeking to remove their names from the Petition. Allowing
16   the Montana Green Party to qualify under the political party qualification statute,
17   and thus obtain primary and general election ballot access, when it has not shown
18   sufficient support as required by statute, would result in MDP having to expend
19   additional funds and resources to educate and persuade voters to support
20   Democratic candidates over candidates claiming to be affiliated with the Montana
21   Green Party in the 2020 general election. See Larson,'\! 43.
22                  5.     MDP also has standing to assert the claims in the Complaint
23   because MDP, which performs the functions of a membership organization by
24   providing the means by which Democratic voters in Montana express their
25   collective views and protect their collective interest, is harmed because some of




                                               Findings of Fact, Conclusions of Law, and Order-page 32
                                                                                         DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 32 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 70 of 119


 1   its members or associates, including but not limited to Plaintiffs Blossom,
 2   Neumeyer, and Weed, are injured by being forced to associate with a petition of a
 3   political party with which they never wanted to be associated and by being
 4   deprived of their right to withdraw their names from that petition.
 5                 6.     Plaintiffs Blossom, Neumeyer, and Weed have standing to
 6   assert the claims in the Complaint because they will suffer a concrete injury by
 7   being forced to be associated with a petition organized and funded by a political
 8   party with which they do not want to be associated, and by being deprived of
 9   their right to withdraw their names from the petition.
10                 7.     Montanans have the right to withdraw their signatures from
11   a petition. State ex rel. Lang v. Furnish, 48 Mont. 28, 36, 134 P. 297, 300 (1913)
12   ("signers of a petition have an absolute right to withdraw therefrom at any time
13   before final action thereon"); See also Ford v. Mitchell, 103 Mont. 99, 61 P. 2d
14   815, 822 (1936) ("[TJhc signers of an initiative petition may, in an appropriate
15   manner and at the proper time if they so desire, withdraw from such petition.").
16   The Montana Supreme Court has described this longstanding right as "a
17   necessary inference from the very nature of the right of petition." Lang, 134 P.
18   at 300.
19                 8.     Pursuant to this right, individuals can withdraw their
20   signature so long as: (1) there is no express legal prohibition on doing so; and (2)
21   individuals withdraw before final action is taken on a petition. Lang, 134 P. at
22   300; Ford, 61 P. 2d at 821 (finding right to withdraw in the absence of"an
23   express sanction or prohibition of withdrawals").
24                 9.     Even after final action is taken on a petition, signers may
25   still withdraw if signers learn that representations made to them as an inducement




                                             Findings of Fact, Conclusions of Law, and Order- page 33
                                                                                       DDV-2020-856


                                                                                     Exhibit A
                                                                                 Page 33 of 50
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 71 of 119


 1    to sign the petition, and on which they relied, were false. State ex rel. Peckv.
 2    Anderson, 92 Mont. 298, 306, 13 P.2d 231, 234 (1932).
 3                   10.    The statutes governing political party qualification petitions

 4    do not contain any express prohibition against persons who have signed the

 5    petition from withdrawing their signatures.

 6                   11.    The statutes governing political party qualification petitions
 7    do not define what constitutes final action for the purposes of those statutes. Nor
 8    do those statutes confer any express authority on the Secretary to certify that a
 9    minor political party has submitted sufficient signatures to qualify for the general
1o    ballot. This contrasts with the statute governing petitions for initiatives,
11   · referenda, constitutional amendments, or calls for constitutional conventions.
12    Section 13-27-308, MCA, provides that the Secretary, after tabulating signatures
13    for a "petition for referendum, initiative, constitutional convention, or
14    constitutional amendment," "shall immediately certify to the governor that the
15    completed petition qualifies for the [general election] ballot." This statute, by its
16   · plain terms, does not apply to political party qualification petitions. Although the
17    political party qualification statutes incorporate by reference certain statutes
18    applicable to ballot issues, Section 13-27-308, MCA is not among those statutes.
19    See Section 13-10-601, MCA. The political party qualification statute makes no
20    mention of certification by the Secretary, to the Governor or to anybody else, and
21    no other statute delegates certification authority to him.
22                   12.    The process by which a political party not otherwise eligible
23    for listing on the primary ballot under§ 13-10-601(1), MCA, defines only a
24    process by which a "minor" political party may nominate its candidates by a
25    primary election. The statute is silent as to the general election. The purpose of




                                               Findings of Fact, Conclusions of Law, and Order - page 34
                                                                                        DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 34 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 72 of 119


 1   this statute is thus different than that for approval of an initiative, referendum,
 2   constitutional amendment, or constitutional convention. In these latter petitions,
 3   the proposed change to statute or constitution is to be voted on by the electorate
 4   at the general election. Initiatives, referenda, constitutional amendments, or
 5   constitutional conventions are placed directly upon the general election ballot so
 6   long as proponents submit enough valid signatures by the deadline-there is no
 7   requirement to first go through a primary election or to take any other
 8   preliminary steps. See Mont. Const. art. III, § 4. Once the Secretary certifies to
 9   the Governor that the initiative petition qualifies for the ballot, Section
10   13-27-308, MCA, there are no other procedural steps or contingencies that must
11   occur before all voters are afforded the right to vote on the initiative.
12                  13.    Political party qualification petitions serve a different
13   function than initiative· referenda, constitutional amendments, and constitutional
14   conventions petitions. Final action for purposes of an initiative petition is not the
15   same as final action for purposes of a political party qualification petition. The
16   unique characteristics of petitions for political party qualification in Montana
17   compel the conclusion that action on such a petition is not final until votes have
18   been cast and canvassed in the primary election and certificates of nomination
19   have issued.
20                  14.    Filing a political primary qualification petition is one of
21   several initial steps in a process through which voters decide whether a political
22   party's candidates in a primary election will obtain ballot access in the general
23   election. Primary election voters make the ultimate decision whether to nominate
24   candidates for office through this procedure, and the state canvassing board,
25   which counts votes and issues certificates of nomination based on those votes, is




                                               Findings of Fact, Conclusions of Law, and Order-page 35
                                                                                         DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 35 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 73 of 119


1    "the person or body created by law to determine the matter submitted by the
2    petition[.]" See State ex rel. O'Connell v. Mitchell, 111 Mont. 94, 106 P.2d 180,
3    181 (1940) (citing Ford, 61 P.2d 815).
4                   15.   The filing of a political party qualification petition with the
5    Secretary simply initiates this multi-step procedure that a party's voters may use
 6   to determine who to nominate, but no right to ballot access is acquired until
7    primary votes have been cast and counted for candidates running for a party's
 8   nomination. Accordingly, no final action is taken on the petition until that time.
 9   See Town ofBlooming Grove v. City ofMadison, 253 Wis. 215, 33 N.W.2d 312
10   (1948). (Holding that tabulation of the signatures on a petition was a necessary
11   step in a process that concluded with a vote on the ordinance proposed by the
12   petition, but the court held that no final action had occurred, and no rights were
13   acquired by anyone, until the vote on the ordinance was finally taken).
14                  16.   The Secretary's tabulation of the number of signatures on a
15   political party qualification petition and announcement that the petition meets the
16   requirements of the political party qualification statute confers no right to
17   placement on the general election ballot. No statute so holds. The act of
18   submitting a political party qualification petition simply authorizes a political
19   party to use the state-administered procedure of a primary election to determine
20   whether to nominate candidates and which candidates to nominate.
21                  17.   Many other procedural requirements and contingencies must
22   first be met before a primary election can even take place: candidates for the
23   nomination of the political party must: (1) timely file a declaration of nomination,
24   Section 13-10-201, MCA; (2) not die or withdraw their candidacies, Section
25   13-10-326, MCA; (3) maintain their constitutional and statutory eligibility for the




                                              Findings of Fact. Conclusions of Law, and Order - page 36
                                                                                        DDV-2020-856


                                                                                       Exhibit A
                                                                                   Page 36 of 50
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 74 of 119


 1   offices in question, Section 13-12-201(3), MCA; and (4) file certain campaign
 2   finance and business disclosure statements and reports, Section 13-37-126, MCA.
 3                       18.      In addition, candidates for a nomination must stand for
 4   primary election and receive voters from electors; the act of seeking a party's
5    nomination has no legal significance until votes are canvassed and counted and
 6   until certificates of nomination are issued. Section 13-15-507, MCA (state
7    canvassing board declares nominated the individual having the highest number of
 8   votes); see also Section 13-10-303, MCA (providing that candidates nominated
 9   by more than one party must choose one party or appear on the general election
10   ballot without a party designation).
11                       19.      Montana statutes do not support the Secretary's claim that
12   he has the authority to "certify" a political party qualification petition to the
13   Governor, or that his act of determining and announcing sufficiency constitutes
14   final action on the petition. A political party qualification petition confers no
15   access to the general election ballot without additional procedural steps and
16   contingencies. The Secretary could not have certified to the Governor that the
17   petition "qualifies for the ballot," like an initiative petition or referendum would.
18                       20.      To illustrate the issue, if a petition is submitted and a
19   primary election is held for which no qualified person8 received any votes, would
20   defeat the petition and the party would have no right to appear on the general
21   election ballot. The Court concludes that under the unique procedures applicable
22   to petitions for political party qualification, it is not until the Board of State
23
24
     8     There is evidence before the Court that the Montana Green Party disavowed the signature gathering process
25   and has also disavowed the persons filing under the Green Party banner as not being true Green Party members or
     adherents. See, § 13-10-602(1 ), MCA: "(1) Except as provided in subsection (3), a political party and its regularly
     nominated candidates, members, and officers have the sole and exclusive right to the use of the party name. A
     candidate for office may not use any word of the name of any other political party or organization other than that
     by which the candidate is nominated in a manner that indicates or implies the individual is a candidate of the
     nonnominating party.''
                                                           Findings of Fact, Conclusions of Law, and Order - page 37
                                                                                                         DDV-2020-856


                                                                                                        Exhibit A
                                                                                                    Page 37 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 75 of 119


 1   Canvassers tabulates the votes that the process is final. Until that date, there is no
2    final action on the petition. Therefore, the withdrawal requests at issue here-
3    nearly all submitted prior to the June 2, 2020 primary election, and all before
 4   June 12, 2020-must be given effect because they were submitted to officials
5    before final action was taken on the political party qualification petition.
 6                  21.   Even assuming that the Secretary had authority to take "final
7    action" on a political party qualification petition under some circumstances, the
 8   evidence at trial revealed that the Secretary's actions in connection with the
 9   petition, which were not revealed to the public, cannot constitute final action.
10                  22.    Article II,§ 8 of the Montana Constitution requires that
11   government agencies conduct a transparent process that allows for public input
12   "prior to the final decision." Mont. Const. Art. II,§ 8. Bryan v. Yellowstone Cty.
13   Elementary Sch. Dist. No. 2, 2002 MT 264, ,r 39,312 Mont. 257,269, 60 P.3d
14   381,390 (discussing "the constitutional mandate on open government.").
15                  23.    The Secretary has purported to issue "final action" on the
16   petition without first announcing his cutoff date or the procedural requirements
17   applicable to withdrawals, and without disclosing, even to this Court, the data
18   underlying his decision, despite knowing that such data was squarely at issue in
19   this litigation. The Secretary also announced for the first time during this case, in
20   a motion for summary judgment, that he has a policy forbidding electronic
21   signatures on petition withdrawal forms.
22                  24.    While the Montana Supreme Court has not definitely
23   resolved what "final action" generally means in the context of a political party
24   qualification petition, it cannot be what the Secretary contends it is under these
25   circumstances: an announcement of sufficiency based upon a decisional




                                              Findings of Fact, Conclusions of Law, and Order - page 38
                                                                                       DDV-2020-856


                                                                                       Exhibit A
                                                                                   Page 38 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 76 of 119


 1   document not revealed to the public, made without prior notice that the Secretary
2    would refuse to honor withdrawal requests past a certain date, which date was not
3    revealed, and made without prior notice of purported procedural requirements
4    that withdrawal requests would have to satisfy. Cf, State ex rel. Lang v. Furnish,
5    48 Mont. 28, 134 P. 297 (1913) (board of county commissioners set a hearing
 6   date to consider petition and counter-petitions supporting and opposing formation
7    of a new county).
 8                 25.    In addition, "final action" necessarily presupposes a final
 9   decision by "the person or body created by law to determine the matter submitted
10   by the petition," so even if the Secretary were such person, the Secretary's choice
11   to shield the process, applicable procedural requirements, and decisional
12   documents from the public means that his decision cannot be a "final action" that
13   precludes the withdrawal requests submitted in this case from being honored.
14   "The public has the right to expect governmental agencies to afford such
15   reasonable opportunity for citizen participation in the operation of the agencies
16   prior to the final decision as may be provided by law." Mont. Const. Art. II,§ 8.
17   "No person shall be deprived of the right to examine documents or to observe the
18   deliberations of all public bodies or agencies of state government and its
19   subdivisions, except in cases in which the demand of individual privacy clearly
20   exceeds the merits of public disclosure." Mont. Const. Art. II,§ 9.
21                 26.    These constitutional limits on the Secretary's power comport
22   with similar legal principles, like those codified in the Montana Administrative
23   Procedure Act, Sections 2-4-101 et seq., MCA. Under that statute, state agencies
24   must "make available for public inspection all rules and all other written
25   statements of policy or interpretations formulated, adopted, or used by the agency




                                             Findings of Fact, Conclusions of Law, and Order - page 39
                                                                                      DDV-2020-856


                                                                                     Exhibit A
                                                                                 Page 39 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 77 of 119


 1   in the discharge of its functions." Section 2-4-103(1)(a), MCA. When an agency
 2   fails to do so, it exceeds its authority, and its interpretations have no legal effect.
3    See Section 2-4-103(3), MCA ("No agency rule is valid or effective against any
 4   person or party whose rights have been substantially prejudiced by an agency's
 5   failure to comply with the public inspection requirement herein.").
 6                    27.   The Legislature has not granted the Secretary authority to
7    prescribe forms for withdrawing from political party qualification petitions.
 8                    28.   The Legislature has not granted the Secretary the authority
 9   or directed him to certify, to the to the governor or otherwise, the results of a
10   political party qualification petition.
11                    29.   The Legislature has not established a statutory deadline for
12   submitting requests to withdraw signatures from a political party qualification
13   petition.
14                    30.   The Secretary has not properly adopted rules or public
15   policies to prescribe forms and requirements for withdrawing from political party
16   qualification petitions or established a deadline for submitting requests to
17   withdraw signatures from a political party qualification petition.
18                    31.   Therefore, the Secretary's determinations of a cut-off date
19   for the withdrawal of signatures from the political party qualification petition and
20   of forms and requirements for withdrawing signatures from the petition in this
21   matter were without statutory authority and were arbitrary and capricious.
22                    32.   Further, the withdrawal requests at issue are valid because
23   Plaintiffs and other petition signers withdrew after learning that representations
24   made to induce them to sign the petition were false.
25   /Ill/




                                               Findings of Fact, Conclusions of Law, and Order - page 40
                                                                                         DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 40 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 78 of 119


 1                    33.    The identity of the group that sponsored and organized the
2    petition-the MfGOP-was not revealed until well after signers signed the
3    petition and the Secretary found that the signatures satisfied the requirements of
4    the political party qualification statute.
5                     34.    Montana law provides that even after final action is taken on
 6   a petition, signers can still withdraw if they learn that representations made to
7    them as an inducement to sign the petition, and on which they relied, were false.
 8   See, Anderson, 92 Mont. at 298, 13 P.2d at 231, 234.
 9                    35.    To determine when a misrepresentation justifies a
10   signatory's withdrawal, courts often apply general common law and statutory
11   principles of contract and tort law. See Anderson, 13 P .2d at 234 ( citing contract
12   principles); see also Nelson v. Morse, 91 N.H. 177, 177 (1940) (drawing on
13   principles of tort law to disqualify signatures obtained by deception) ("[F]raud
14   lies in silence or concealment which constitutes dishonesty as well as in actual
15   misrepresentations [. ]").
16                    36.    Montana law provides for an independent statutory
17   prohibition on the willful deception of another with the intent to induce that
18   person to act. See, e.g., Section 27-1-712(2)(c), MCA (describing deception as
19   including "the suppression of a fact by one who is bound to disclose it or who
20   gives information of other facts that are likely to mislead for want of
21   communication of that fact"); Dewey v. Stringer, 2014 MT 136, 115, 375 Mont.
22   176, 182, 325 P.3d 1236, 1241.
23                    3 7.   The doctrine of negligent misrepresentation imposes liability
24   on those who make untrue representations about material facts with the intent to
25   /Ill/




                                                  Findings of Fact, Conclusions of Law, and Order-page 41
                                                                                          DDV-2020-856


                                                                                         Exhibit A
                                                                                     Page 41 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 79 of 119


 1   induce reliance. See Morrow v. Bank ofAm., N.A., 2014 MT 117, ,r 45,375
2    Mont. 38, 52, 324 P .3d 1167, 1180 (citing Kitchen Krafters v. Eastside Bank, 242
3    Mont. 155, 165, 789 P.2d 567, 573 (1990)).
4                  3 8.   The doctrine of constructive fraud provides both contractual
5    and damages remedies-including the right of rescission-for the breach of a
 6   duty which, even without fraudulent intent, creates an advantage for the
7    breaching party by misleading another person to that person's prejudice. See
 8   Morrow,   ,r 62; Section 28-2-406(1), MCA; McGregor v. Mommer, 220 Mont. 98,
9    109, 714 P.2d 536, 543 (1986) (noting that a material misrepresentation sufficient
10   to constitute constructive fraud that can lead to rescission of a contract may be
11   implicit, such as when a party "create[s] a false impression concerning ...
12   important matters and subsequently fail to disclose the relevant facts").
13                 3 9.   The doctrine of unilateral mistake justifies rescission of a
14   contract when one party has a "belief in the present existence of a thing material
15   to the contract which does not exist or in the past existence of such a thing which
16   has not existed," and the other party knew or suspected the mistake. See E.H
17   Oftedal & Sons, Inc. v. State ex rel. Mont. Transp. Comm 'n, 2002 MI 1, ,r 47,
18   308 Mont. 50, 64-65, 40 P.3d 349, 358; Section 28-2-409(2), MCA.
19                 40.    The actions taken by the MTGOP and their agents to induce
20   Montanans to sign the petition without disclosing their role in organizing and
21   sponsoring the petition closely track the elements of each of these doctrines, and
22   by analogy, justify the acceptance of withdrawal forms at issue in this case.
23                  41.   The MTGOP and its agents failed to properly and timely
24   disclose its involvement in the petition in violation of Montana's campaign
25   finance rules, and only made such disclosure weeks after signers had signed the




                                             Findings of Fact, Conclusions of Law, and Order- page 42
                                                                                      DDV-2020-856


                                                                                     Exhibit A
                                                                                 Page 42 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 80 of 119


 1   petition and even after it was submitted to officials. See 27-1-712(2)(c), MCA
 2   (deceit entails "the suppression of a fact by one who is bound to disclose it" or
 3   "giving facts that are likely to mislead for want of communication"); Morrow,               ,r
 4   45 (negligent misrepresentation requiring an untrue representation made without
 5   any reasonable ground for believing it to be true); Dewey, ,r 9 ( constructive fraud
 6   requiring a false representation with knowledge of its falsity).
 7                    42.   These misrepresentations and failures to disclose mattered to
 8   signers, who would not have signed the petition had they known who was
 9   sponsoring and organizing it, and who took action to withdraw their signature
10   once they learned what had happened.
11                    43.   The actions of the MTGOP and its agents demonstrate that
12   its misrepresentations and failures to disclose in violation of Montana campaign
13   finance law were intentionally designed to create an advantage for the MTGOP at
14   the expense of unwitting signers. The MTGOP's conduct regarding its disclosure
15   obligations-under a disclosure regime enacted in direct response to the very
16   same petitioning firm gathering signatures for the very same petition just two
17   years earlier-further demonstrates that these misrepresentations and failures to
18   disclose were designed to confer a strategic benefit.
19                    44.   The Secretary's failure to give effect to Plaintiffs' and other
20   signers' withdrawal requests also violates Article II, Sections 6 and 7 of the
21   Montana Constitution as applied to the circumstances of this case because it
22   severely burdens Plaintiffs' and other signers' constitutional right to not associate
23   with a petition sponsored by a political party with which they do not want to be
24   associated.
25   (((((




                                               Findings of Fact, Conclusions of Law, and Order-page 43
                                                                                         DDV-2020-S56


                                                                                      Exhibit A
                                                                                  Page 43 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 81 of 119


 1                  45.   Article II, Section 6 of the Montana Constitution provides
2    that "[t]he people shall have the right peaceably to assemble, petition for redress
3    or peaceably protest government action." Article II, Section 7 provides that "[n]o
4    law shall be passed impairing the freedom of speech or expression." Like the
 5   First Amendment, these provisions protect "the unfettered interchange of ideas
 6   for the bringing about of political and social cha_nges desired by the people."
 7   Dorn v. Bd. ofTrs. ofBillings Sch. Dist. No. 2,203 Mont. 136, 145, 661 P.2d
 8   426,431 (1983).
 9                  46.    Activities that involve associating to promote political
10   preferences, like signing a petition, arc protected conduct under the First
11   Amendment. See, e.g., Clingman v. Beaver, 544 U.S. 581, 586 (2005); Filo
12   Foods, LLC v. City ofSeaTac, 179 Wn. App. 401,406, 319 P.3d 817, 819 (2014)
13   (concluding that "an individual expresses a view on a political matter by signing
14   an initiative petition," and "this expression of a view implicates the signer's First
15   Amendment rights").
16                  47.    Under Montana law, state action that burdens fundamental
17   rights, like those protected by Sections 6 and 7 of Article II of the Montana
18   Constitution, must be justified by a compelling state interest narrowly drawn.
19   See, e.g., Montana Envtl. Info. Ctr. v. Dep't ofEnvtl. Quality, 1999 MT 248, 63,
20   296 Mont. 207, 225, 988 P.2d 1236, 1246 (holding that strict scrutiny applies to
21   statutes infringing the rights protected under Article II of the Montana
22   Constitution); State v. Lilburn, 1993 ML 78, *4 (Mont. Dist. Ct. 1993)
23   ("Significant interference with First Amendment rights may be allowed only if a
24   compelling government interest is shown, and all such infringements will be
25   subject to close judicial scrutiny.") (citation omitted).




                                               Findings of Fact, Conclusions of Law, and Order - page 44
                                                                                        DDV-2020-856


                                                                                       Exhibit A
                                                                                   Page 44 of 50
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 82 of 119


 1                  48.    The right to associate is burdened not only when a law
 2   harms a voter's ability "to associate in the electoral arena to enhance their
 3   political effectiveness as a group," Anderson v. Celebrezze, 460 U.S. 780, 793
 4   (1980), but also when a voter's "right not to associate" is harmed, Cal.
 5   Democratic Party v. Jones, 530 U.S. 567, 574 (2000) (emphasis added); See also
 6   Kusper v. Pontikes, 414 U.S. 51, 57 (1973) (finding First Amendment rights
 7   burdened when a statute "' lock[ ed]' the voter into his pre-existing party
 8   affiliation for a substantial period of time").
 9                  49.    The Secretary's imposition of an arbitrary deadline for
10   withdrawal requests, set well before the MTGOP's involvement was revealed,
11   imposes a severe burden on Plaintiffs' associational rights in this case by
12   "locking in" their association-and the consequences that flow from such
13   association under statute-in support of a petition they no longer support, and a
14   political party with whom they do not want to affiliate and whose political
15   effectiveness they do not want to advance. See Kusper, 414 U.S. at 58 (holding
16   statute prohibiting voter from changing pre-existing party affiliation substantially
17   abridged her ability to associate effectively with the party of her choice).
18                  50.    The severity of this burden imposed by the Secretary's
19   deadline and refusal to credit the withdrawal requests at issue in this case is
20   heightened by the fact that Plaintiffs' association was "locked in" before they had
21   any way to know that they were affiliating with, and advancing the interests of,
22   theMTGOP.
23                  51.    The Secretary's refusal to give effect to Plaintiffs'
24   withdrawal requests in this case is not justified by any weighty state interest-
25   much less one narrowly tailored to advance a compelling state interest.




                                               Findings of Fact, Conclusions of Law, and Order - page 45
                                                                                        DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 45 of 50
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 83 of 119


 1                       52.      No statute, regulation, or policy statement requires that
 2   requests for withdrawal from political party qualification petitions contain the
 3   requestor's signature, nor does any statute afford the Secretary the authority to
 4   require signatures or prescribe what forms of signatures are sufficient.
 5                       53.      All that is required is that the requestor clearly express their
 6   intent to withdraw by identifying the petition at issue. See Ford v. Mitchell, 103
 7   Mont. 99, 61 P.2d 815, 822-23 (1936). The withdrawal forms at issue-which all
 8   contain an unambiguous request to withdraw their petition signature, include the
 9   requestor's name, address, and contact information, and include a signature
10   captured electronically through the DocuSign platform---easily satisfy this
11   requirement. 9
12                       54.      Assuming that it was necessary for a voter to provide a
13   signature in order to withdraw from a political party qualification petition, the
14   submission of withdrawal requests to the Secretary are not "transactions"
15   between the voter and the Secretary under the Montana Uniform Electronic
16   Transactions Act, Section 30-18-101, MCA (UETA) that require the Secretary's
17   consent to the use of electronic signatures. Withdrawing from a political party
18   qualification petition is a unilateral act by the voter, not a "transaction" between
19   the voter and the Secretary.
20                       55.      Taking it one step further, if one assumes that political party
21   qualification petition withdrawals require a voter's signature and that such
22   withdrawals are "transactions" between the voter and the Secretary for purposes
23   ofUETA, the context, surrounding circumstances, and the parties' conduct,
24   specifically the failure to the Secretary to promulgate or announce the deadline
25

     9
      Section 13-10-601(2)(c), MCA, delegates to county election administrators the authority to verify signatures on
     political party qualification petition, like the process used for other ballot issues under§§ 13-27-303 through-306,
     MCA. The statute does not delegate to the Secretary any authority to verify signatures.
                                                             Findings of Fact, Conclusions of Law, and Order-page 46
                                                                                                       DDV-2020-856


                                                                                                        Exhibit A
                                                                                                    Page 46 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 84 of 119


 1   for withdrawals and that certain requests for withdrawal would not be accepted,
2    all demonstrate that the Secretary consented to receiving withdrawals from the
3    Green Party political party qualification petition through electronic means.
4    Accordingly, electronic signatures satisfy any purported signature requirement.
5    See§§ 30-18-105, -106, MCA.
 6                    56.    The Secretary's previously undisclosed opposition to the use
7    of electronic signatures would also impose an unconstitutional burden as applied
 8   to the signers who, in the absence of contrary guidance from the Secretary,
 9   electronically signed their withdrawal request in the middle of a global pandemic.
10   Failing to honor the withdrawal forms at issue here serves no state interest.
11   Courts and other institutions have consistently recognized the security and
12   validity of the DocuSign platform for electronic signatures across a wide variety
13   of contexts. The DocuSign platform used in this case collected the same
14   identifying information that would be collected by paper forms promulgated by
15   the Secretary for withdrawals from other kinds of petitions, and its security,
16   tracking, and its additional auditing features more than adequately serve any
17   interest in preventing and investigating fraudulent activity.
18                    5 7.   As with the Secretary's adoption of a deadline for the
19   submission of withdrawal forms, the Secretary's adoption of a rule or policy
20   banning the submittal of electronic signatures was done without public input or
21   proper notice to the public. Mont. Const. Art. II, § 8. No statute grants the
22   Secretary the authority to adopt such a rule or policy. The Secretary has not
23   properly adopted such a rule or policy.
24   Ill//
25   Ill//




                                               Findings of Fact, Conclusions of Law, and Order - page 47
                                                                                         DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 47 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 85 of 119


 1                   58.    The Secretary's adoption of a rule or policy barring
2    submittals of electronic signatures midway through this petition-gathering
3    process is arbitrary and capricious.
4                     59.   When Plaintiffs' and other Montanans' valid and timely
5    withdrawal requests are given effect, the petition fails to meet the requirements of
 6   Section 13-10-601(2), MCA. The statute requires that a political party
7    qualification petition contain: (1) an overall signature count of the lesser of"5%
 8   or more of the total votes cast" for the last-elected governor, or 5,000 registered
 9   voters; and (2) a threshold number of signatures for each state house district in at
10   least 34 districts. See Section 13-10-601(2)(b), MCA.
11                    60.   After accounting for the valid withdrawal forms set out in
12   Plaintiffs' Exhibits 4 and 5, the Petition contains signatures above the thresholds
13   set by the political party qualification statute in no more than 33 House Districts,
14   as set forth in Plaintiffs' Exhibit 7.
15                    Based on the foregoing findings of fact and conclusions of law, the
16   Court enters the following
17                                            ORDER
18                    1.    The Secretary's motion for partial summary judgment on the
19   acceptance of electronic signatures is DENIED. MDP's cross-motion for
20   summary judgment regarding electronic signatures is GRANTED.
21                    2.    The withdrawal requests are valid under Montana law;
22                    3.    The Secretary's failure to accept and honor these withdrawal
23   requests violates Mont. Const. Art. II, §§ 6 and 7;
24   ((((/
25   Ill!/




                                               Findings of Fact, Conclusions of Law, and Order-page 48
                                                                                         DDV-2020-856


                                                                                      Exhibit A
                                                                                  Page 48 of 50
             Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 86 of 119


 1                    4.    The Petition fails to satisfy the requirements of section
 2   13-10-601(2)(b), MCA; in that the petition does not satisfy the requirement that
 3   the signatures come in sufficient numbers from at least 34 different legislative
 4   House Districts; and
 5                    5.    The Secretary and all persons acting under his authority are
 6   enjoined from implementing or giving any effect to the Petition.
 7                                     MEMORANDUM
 8                    It was presented to the Court that this is a unique situation, not
 9   likely to re-occur. Indeed, Dana Corson, the Secretary's Election Director,
10   testified he had never encountered anything quite like the situation presented by
11   this case. Further, the statutes governing the qualifications for minor political
12   parties are new and untested, having been passed by the Legislature in 2019 and
13   becoming effective only on October I, 2019. As the various entities involved in
14   these kinds of election processes become familiar with these statutes'
15   requirements, the kinds of difficulties encountered in this case might be avoided.
16                    Nonetheless, the Court concludes that the Secretary's ad hoc
17   decision-making with regards to the petition defeats the purpose of these statutes.
18   The Secretary took steps not authorized by statute or regulation, made decisions
19   "on-the-fly" and without public input or knowledge as to the deadline and
20   process for withdrawing signatures from the petition, and made those decisions
21   based on documents not made public, even during this hearing. Such actions fly
22   in the face of well-established principles for open governmental action requiring
23   public participation and knowledge. The remedy for these actions is to set aside
24   the Secretary's decisions as set forth above.
25   /Ill/




                                                Findings of Fact. Conclusions of Law, and Order- page 49
                                                                                          DDV-2020-856


                                                                                        Exhibit A
                                                                                    Page 49 of 50
            Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 87 of 119


 1                          It was represented by the Secretary that he will be making
 2   proposals to the next legislature about improvements and clarification to these
 3   statutes. The Court fully supports this effort.
 4                          DATED this 2_ day of August 2020.
 5
 6
 7
 8
                                                                      ,~::r
                                                                      District Court Judge

 9   cc:          Peter Michael Meloy, (via email to: mike@meloylawfirm.com)
                  Mathew Gordon, (via email to: mgordon@perkinscoie.com)
10
                  Austin James, (via email to: Austin.james@mt.gov)
11                Matthew T. Meade, (via email to: matt@bigskylaw.com)
12   JPR/LmlDDV-2020-856 Montana Demo\;ratic Party, et al. v. State of Montana - Findings of Fact,. Conclusiom of Law, and Order.doc

13
14
15
16
17
18
19
20
21
22
23
24
25



                                                                     Findings of Fact, Conclusions of Law, and Order -page 50
                                                                                                               DDV-2020-856


                                                                                                                       Exhibit A
                                                                                                                   Page 50 of 50
5/31/2020                                            Dear Voters, This is to confirm, for... - Montana Green Party | Facebook
                     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 88 of 119
                                                                                                 Email or Phone              Password

                            Sign Up                                                                                                                        Log In

                                                                                                                             Forgot account?




                                     Montana Green Party                                                          Related Pages

                                     April 14 ·

                            Dear Voters,                                                                                    Medicine Hat-Cardston-Warner G…
                            This is to confirm, for those considering voting for the Green Party in the                     Political Party
                            primaries, none of those running under the Montana Green Party ticket this
                            season are actual Greens as far as we can tell. They have not been involved
                            in Montana Green Party activities. Before voting for any of them, it would be                   Edmonton-Gold Bar Green Party
                            wise to ask them to account for their belief in a platform, especially the                      Political Party
                            Green Party requirement that we not take any corporate dollars.
                            https://mtgreenparty.org/…/ten-key-values-of-the-green-par…/
                                                                                                                            The Humanity Project
                            Yours truly,                                                                                    Nonprofit Organization
                            Cheryl Wolfe,
                            Montana Green Party
                                                                                                                            Green Party of Pennsylvania
                                                                                                                            Political Organization



                                                                                                                            Calgary-Peigan Green Party
                                                                                                                            Political Party



                                                                                                                            Taber-Warner Green Party
                                                                                                                            Political Party



                                                                                                                            Bonnyville-Cold Lake-St. Paul Gr…
                                                                                                                            Political Party
                            MTGREENPARTY.ORG
                            Ten Key Values of the Green Party
                                                                                                                            Morinville-St. Albert Green Party
                            1. Grassroots Democracy All human beings must be allowed a say in…                              Political Party

                                 7                                                     5 Comments 1 Share
                                                                                                                            Drawing Fire. America's Best Pol…
                                                                      Share                                                 Professional Service



                                                                                                                            Iowa Green Party
                                                                                                                            Political Party



                                                                                                                            Montana Stonewall Democrats
                                                                                                                            Political Organization



                                                                                                                            Green Party of New Mexico
                                                                                                                            Political Party
                                                                                                                                                     DEFENDANT’S
                                                                                                                                                       EXHIBIT

                                                                                                                  Pages Liked by This Page       _______________



                                                                                                                            Thomas Breck for America 2022 …



                                                  See more of Montana Green Party on Facebook
                                                                                                                            Green Party
                                                                                                                                                     PLAINTIFF’S
                                                                                                                                                       EXHIBIT
                                                   Log In                     or             Create New Account                                         14
                                                                                                                                                 _______________

                                                                                                                  Recent Post by Page

                                                                                                                                      Exhibit B
https://www.facebook.com/MontanaGreenParty/posts/2905761376137435?__tn__=-R                                                                                         1/2
                                                                                                                                    Page 1 of 2
5/31/2020                                    Dear Voters, This is to confirm, for... - Montana Green Party | Facebook
                     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 89 of 119
                                                                                                                   Montana Green Party
                                                                                                                   Yesterday at 10:38 PM




                                                                                                             3


                                                                                                                                  Share



                                                                                                                   Montana Green Party
                                                                                                                   Yesterday at 9:05 PM

                                                                                                            Montana Greens, and Greens from the
                                                                                                          movement nationwide! We would l...
                                                                                                          See More


                                                                                                                                              2 Shares


                                                                                                                                  Share



                                                                                                                   Montana Green Party
                                                                                                                   May 29 at 8:15 AM




                                                                                                                   6            1 Comment 10 Shares


                                                                                                                                  Share




                                                                                                        English (US) · Español ·
                                                                                                        Português (Brasil) · Français (France) ·
                                                                                                        Deutsch

                                                                                                        Privacy · Terms · Advertising · Ad Choices   ·
                                                                                                        Cookies · More
                                                                                                        Facebook © 2020




                                         See more of Montana Green Party on Facebook


                                           Log In                     or             Create New Account



                                                                                                                            Exhibit B
https://www.facebook.com/MontanaGreenParty/posts/2905761376137435?__tn__=-R                                                                              2/2
                                                                                                                          Page 2 of 2
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 90 of 119



AUSTIN JAMES
Chief Legal Counsel
                                                                          FILE
Secretary of State's Office                                                  JUL      1 202a
P.O. Box 202801
Helena, MT 59620-2801                                             B~NGIE SPARKS, Clerk of District Court
406-444-2034                                                        ""'MARY M GOYi~ty Clerk
Austin.James@mt.gov

Matthew T. Meade
Smith Oblander & Meade, PC
P.O. Box 2685
Great Falls, MT 59403-2685
Telephone: (406) 453-8144
Matt@BigSkyLaw.com

COUNSEL FOR DEFENDANTS

                 MONTANA FIRST JUDICIAL DISTRICT COURT
                       LEWISANDCIARKCOUNTY

 MONTANA DEMOCRATIC PARTY, TAYLOR                   Cause No. CDV-2020-856
 BLOSSOM, RYAN FILZ, MADELEINE
 NEUMEYER, and REBECCA WEED,                        Hon. Judge Reynolds
 individual electors,
                      Plaintiffs,                   Defendant's Brief in Response
        V.
                                                    to MTGOP's Motion to
                                                    Intervene
 STATE OF MONTANA, by and through
 COREY STAPLETON, SECRETARY OF
 STATE,
                      Defendants.

       COMES NOW, Defendant, State of Montana, by and through the Secretary of

State (Hereafter "The State", and respectfully submit this Brief in Response to

MTGOP's Motion to Intervene, pursuant to Mont. R. Civ. P. 7 and 24. The undersigned

reviewed the Motion, Brief, and proposed orders by MTGOP. The State does not have

an objection and joins the sentiments expressed by the same.

       The undersigned intends to demonstrate that the State followed the law.


                                        Page 1 of 3
                       Defendant's Response Brief-Motion to Intervene
                                                                                       Exhibit C
                                                                                     Page 1 of 3
         Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 91 of 119



       The Democratic Party asks this Court to declare the State's actions were

improper based on alleged conduct by the Republican Party. Such a disposal would be

improper. However, the Rules of Civil Procedure provide a framework to properly

dispose of actions with adequate representation as a party by those with interests at the

heart of dispute. Clearly, the moving party has an "interest which would be affected by

the declaration." UDJA, see MCA§ 27-8-301. Mont. R. Civ. P. 24 (a)(1). UDJA requires

allowing the moving party to participate. Id.

       In addition, the State would be unfairly prejudiced in this case if the State is

required to defend against allegations unrelated to the statutory duties of the Secretary

of State by a third-party, including, but not limited to, voluminous exhibits by Plaintiff

that do not involve the named Defendant on behalf of the State whatsoever. The

pending motion aids judicial economy and the interests of justice for your honor in

disposing of this case expeditiously.

       Finally, the undersigned respectfully submits for the Court's consideration the

reasonableness of the proposed schedule contained within the proposed party filed in

conjunction with this motion. While expedited, the timeline proposed by MTGOP

facilitates a fair, clean docket for the Court while maintaining a punctual schedule. As

such, the State joins in support of granting MTGOP's Motion to Reschedule Hearing

and Enter Scheduling Order.

                           Dated this    4.   day of July, 2020.



                                                                               Austin James
                                                                        Chief Legal Counsel
                                                                   Secretary of State's Office



                                        Page 2 of 3
                       Defendant's Response Brief-Motion to Intervene
                                                                                     Exhibit C
                                                                                   Page 2 of 3
        Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 92 of 119




                              CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was delivered by email and
US Postal mail to the following on July 1, 2020.

Peter Michael Meloy
MELOY LAW FIRM
P.O. Box 1241
Helena, MT 59624
(406) 442-8670
mike@meloylawfirm.com

Matthew Gordon
PERKINS COIE LLP
1201 Third Ave., Suite 4900
Seattle, WA 98101
(206) 359-8000
mgordon@perkinscoie.com




                                                              ~ t i n James




                                       Page 3 of 3
                      Defendant's Response Brief-Motion to Intervene
                                                                                 Exhibit C
                                                                               Page 3 of 3
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 93 of 119


Anita Y. Milanovich
MILANOVI CH LAW,   PLLC
100 E Broadway St.
The Berkeley Room
Butte, Montana 59701
Ph.: 406/589-6856
Email: aymilanovich@milanovichlaw.com

Emily Jones
Talia G. Damrow
JONES LAW FIRM, PLLC
21 0 I Broadwater Ave.
Billings, MT 59104
Ph.: 406/3 84-7990
Email: emily@joneslawmt.com
        talia@j oneslawmt.com

Counsel for Proposed Intervenor MFGOP

                            Montana First Judicial District Court
                                 Lewis and Clark County




  Montana Democratic Party, et al,
                                                            Civil Case No. CDV-2020-856
                                              Plaintiffs,
      V.
                                                    Reply Brief Supporting MTGOP's
  State of Montana, by and through its Secretary of Motion to Intervene
  State Corey Stapleton,

                                             Defendant.




       On June 29, 2020, the Montana Republican Party ("MTGOP") moved to intervene in this

matter because Plaintiffs have alleged that MTGOP engaged in "deceptive practices" to give the

Green Party access to the ballot, warranting the Green Party' s removal from the November 2020

general election ballot. (See, e.g. , Pls.' Resp. Defs' Mot. Dismiss or Vacate, Doc. 14, at 1.) On

July 6, 2020, Plaintiffs filed their response. MTGOP now timely replies.



                                                                                      Exhibit D
                                                                                    Page 1 of 7
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 94 of 119


                                          ARGUMENT

                        I. MTGOP Has A Statutory Right to Intervene.

       Plaintiffs brought this action under the Uniform Declaratory Judgments Act ("UDJA")

but do not address MTGOP's statutory right to intervene in this case under the UDJA. Because

Plaintiffs allege MTGOP's apparent deceit justifies removing the Green Party from the ballot,

(see, e.g., Pls.' Resp. Defs.' Mot. Dismiss or Vacate, Doc. 14, at 1), MTGOP will inevitably be

affected by any declaration issued by this Court-the Court will necessarily need to adjudicate

whether any such alleged deceit occurred in order to accept or reject Plaintiffs' claim. See

Edmondson v. Nebraska, 383 F.2d 123, 127 (8th Cir. 1967) (stating that a showing that a legal

detriment flows from a finding of fraud could be the basis for mandatory intervention). So

MTGOP is a necessary party statutorily authorized to intervene and should be allowed to present

evidence and argument regarding MDP's claims of deceit, negligent misrepresentation, fraud,

and constructive fraud. Mont. R. Civ. P. 24(a)(l). See MCA§ 27-8-301 ("When declaratory

relief is sought, all persons shall be made parties who have or claim any interest which would be

affected by the declaration, and no declaration shall prejudice the rights of persons not parties to

the proceeding.") (emphasis added).

              II. MTGOP's Interest Will Be Impaired Without Its Involvement.

       MTGOP also satisfies Mont. R. Civ. P. 24(a)(2)'s criteria for intervention because its

interest will be impaired without its participation. See supra Part I. Plaintiffs, however, contend

that their claims solely relate to Defendant Secretary of State and whether his office complied

with the statutory obligations of petition signature withdrawal. (Pls.' Resp. MTGOP Mot.

Intervene at 1.)




Reply Brief Supporting
MTGOP's Motion to Intervene                      -2-
                                                                                       Exhibit D
                                                                                     Page 2 of 7
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 95 of 119


       Plaintiffs' allegations of deception and fraud are just that-allegations. No direct

evidence is provided in Plaintiffs' filings to substantiate their claims. For example, Plaintiffs

asserts that the "mystery" of the "true identity" of who was behind funding the Green Party

nomination petition wasn't timely revealed. (Pls.' Supp. Tr. Br. at 17, 18.) But MTGOP's

campaign fmance filings were properly and timely made. (See FEC Report, attached as Ex. A at

31 (reporting federal spending to the FEC in a timely February 2020 report); MTGOP COPP

Report, attached as Ex. B, at 3 (reporting state spending to COPP in a timely March 2020 report);

COPP Findings, attached as Ex. C, at 4 1 (stating that the March report was timely).) Plaintiffs

state that petition signers were misled-"induced"-by petition signature gathers to believe that

the Green Party was sponsoring the effort. (Pis.' Supp. Tr. Br. at 8, 18.) However, those

collecting the signatures had no knowledge of who was funding the effort and made no

assertions to signers regarding the source of that funding. (See Pope Aff., attached as Ex. E;

Goldberg Aff. , attached as Ex. F.) And Plaintiffs state that MTGOP tricked signers into signing

the petition to "gain ballot access for fake 'Green Party' candidates." (Pls. ' Resp. Defs.' Mot.

Dismiss or Vacate, Doc. 14, at 1.) This is false. (See Marbut Aff., attached as Ex. G; Davis Aff.,

attached as Ex H; Fredrickson Article, attached as Ex. I.)

        In short, Plaintiffs' filings are replete with unsupportable allegations of MTGOP's

supposed fraud, and Plaintiffs have not withdrawn or amended their filings to remove those

allegations. Plaintiffs' litigation position belies any claim here that MTGOP' s interests are not

implicated.




1COPP recently concluded that MTGOP failed to report federal spending for the petition in
January on its timely-filed March COPP report. (COPP Findings, attached as Ex. C, at 9.) This is
error as a matter of law. (See MTGOP Letter to COPP, attached as Ex. D.)

Reply Brief Supporting
MTGOP's Motion to Intervene                       -3 -
                                                                                        Exhibit D
                                                                                      Page 3 of 7
      Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 96 of 119


       Plaintiffs also allege MTGOP's interest is purely reputational, the protection of which

does not justify intervention. (Pls.' Resp. MTGOP Mot. Intervene at 5.) However, as MTGOP

states in its opening brief, Plaintiffs raise the propriety of MTGOP's conduct as a basis for

disqualify the Green Party from ballot access, which is now subject to the Court's scrutiny-

whether MTGOP engaged in wrongdoing may well form the basis for this Court's declaratory

ruling in this matter. This is not just reputational; it is a legal adjudication, which Plaintiffs

would have made without MTGOP's opportunity to be heard.

        Contrary to MDP's claims, MTGOP is not afraid of the evidence in this case. (Pls.'

Resp. MTGOP Mot. Intervene at 5.) MTGOP's evidence, described above and attached hereto,

shows that neither it nor its contractor, Advanced Micro Targeting, Inc. ("AMT") engaged in any

unlawful or wrongful conduct. If the Court is to have an accurate picture of the circumstances

surrounding the certification of the Green Party to the ballot, MTGOP's evidence should be

allowed into the record, and not simply the one-sided, unsupportable allegations of MTGOP's

political opponent. This Court should have all the evidence, and MTGOP should be allowed to

present that evidence to the Court.

        So long as Plaintiffs' allegations of "deceptive practices" remain grounds for relief in this

litigation, MTGOP has a legally recognized interest in this matter that is impaired without its

involvement. Mont. R. Civ. P. 24(a)(2).

             Ill. MTGOP's Motion is Timely and Will Not Prejudice the Parties.

        Plaintiffs contend that MTGOP's effort to intervene now is untimely, as this matter was

initiated in early June. (Pls.' Resp. MTGOP Mot. Intervene at 5.) Given that Plaintiffs

themselves waited several months before even initiating this action, this claim rings hollow.




Reply Brief Supporting
MTGOP's Motion to Intervene                        -4-
                                                                                           Exhibit D
                                                                                         Page 4 of 7
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 97 of 119


       Nevertheless, MTGOP moved to intervene when it became apparent that Plaintiffs'

allegations of misrepresentation and fraud formed a basis for the declaratory and injunctive relief

they seek and that the Court expected Defendant to defend MTGOP's actions, (see Hearing

Transcript, Pls.' Ex. A, at 9 2). And it did so before anything substantive or dispositive

transpired- MTGOP's Motion to Intervene was filed before the deadline for the State's Answer

to the Complaint had even passed.

       Neither the parties nor this case will not be prejudiced by MTGOP's intervention in the

case. Rather, the interests of justice will be served by having all available evidence at the

Court's disposal to make a ruling on this important case.




2 At the June 22, 2020, hearing, Defendant expressed a neutral position on the conduct of
MTGOP when asked of the Court. (Hearing Trans. , Pls' Ex. A, at 9: 15-19). Defendant has no
legal obligation to defend MTGOP, and Plaintiffs cite none, (Pls.' Resp. Mot. Intervene at 8.)
See State ex rel. Palmer v. Dist. Court, 190 Mont. 185, 189 (1980) ("in determining adequacy of
representation under Rule 24(a), the court will look to see ifthere is a party charged by law with
representing [the absent party's] interest.") (internal citations omitted).



Reply Brief Supporting
MTGOP's Motion to Intervene                       -5-
                                                                                        Exhibit D
                                                                                      Page 5 of 7
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 98 of 119


                                       CONCLUSION

       For the foregoing reasons, MTGOP respectfully moves that this Court grant its Motion to

Intervene.

Dated: July 13, 2020
                                           Respectfully submitted,



                                          ' ~
                                          ~   ~
                                            vic h                    -
                                           MILANOVICHLAW, PLLC
                                           100 E Broadway St.
                                           The Berkeley Room
                                           Butte, Montana 59701
                                           Ph.: 406/589-6856
                                           Email: aymilanovich@milanovichlaw.com

                                           Emily Jones
                                           Talia G. Damrow
                                           JONES LAW FIRM, PLLC
                                           2101 Broadwater Ave.
                                           Billings, MT 59104
                                           Ph.: 406/3 84-7990
                                           Email: emily@joneslawmt.com
                                                   talia@joneslawmt.com

                                            Counsel for Proposed Intervenor MTGOP




Reply Brief Supporting
MTGOP's Motion to Intervene                   -6-
                                                                                  Exhibit D
                                                                                Page 6 of 7
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 99 of 119


                                     Certificate of Service

     I hereby certify that a copy of a true and correct copy of the foregoing document was

served on the following counsel ofrecord in this matter on July 13, 2020, as follows:

Peter Michael Meloy
MELOY LAW FIRM
P.O. Box 1241
Helena, MT 59624
Ph. : (406) 442-8670
Email : Mike@meloylawfirm.com
Service: U.S. Mail

Matthew Gordon
PERKINS COIE LLP
1201 Third Ave., Suite 4900
Seattle, WA 98101
Ph.: (206) 359-8000
Email: mgordon@perkinscoie.com
Service: U.S. Mail

Counsel for Plaintiffs


Austin James
Chief Legal Counsel
Secretary of State' s Office
P.O. Box 202801
Helena, MT 59620-2801
Ph.: 406-444-2034
Email: Austin.james@mt.gov
Service: Email (by consent)

Matthew T . Meade
Smith Oblander & Meade, PC
P.O. Box 2685
Great Falls, MT 59403-2685
Ph.: 406-453-8144
Email: matt@bigskylaw.com
Service: Email (by consent)

Counsel for Defendant




Reply Brief Supporting
MTGOP's Motion to Intervene                     -7-
                                                                                     Exhibit D
                                                                                   Page 7 of 7
                    Case 6:20-cv-00062-DLC
                                    ' .....,/ Document 9 Filed 08/13/20
                                                                      \.,._.., Page 100 of 119
  ~




        1    ROYAL AUBREY DAVIS
             Attorney at Law
        2    1400 North Benton Avenue
             MAILING ADDRESS:
        3    P.O. Box 4673
             Helena, Mo.ntana 59604
        4    (406) 442-4909
        5
             Attorney pro se
        6

        7
                                  MONTANA FIRST JUDI CIAL DISTRI CT COURT,
       8                                  LEWIS AND CLARK COtJNTY
        9                                                   )
                                                           )          Case No .   COV- 2020 - 856
      10     MONTANA DEMOCRATIC PARTY.                     )
             TAYLOR BLOSSOM                                )          Hon. James P. Reynolds
      11                                                   )
                     and                                    )
      12                                                   )
             TAYLOR BLOSSOM, RYAN FILZ ,                   )
      13     MADELEINE NEUMEYER, and                       )
             REBECCA WEED, individual                      )                AFFIDAVIT OF
      J. 4   elect ors,                                    )             ROYAL AUBREY DAVIS
                                                           )
      15                     Plainti,f f s                 )
                     vs .                                  )
      16                                                   )
             STATE OF MONTANA, by and      )
             through its SECRETARY OF STATE)
             COREY STAPLETON ,             )
      18                                                   )
                                                           )
      19               Defendant.            )
             -----co~ES-N• ~-Ehe A±±iant , ROYAL AUBREY DAVIS , and being of
      21
             lawful age and first duly swor n and upon his oat h, deposes and
      22
             says as f ollows :
      23
                     1.     That the Af f i ant is a registered voter in Lewis and
      24
             Cla r k County , Helena, Montana.
      25
                    2.      That t he Affian L has resided i n the State of Monta na ,
      26
             County of Lewi ~ and Clark , City of Hel ena , f or more than f orty
      27
             MONTANA DEMOCRATIC PARTY v, STATE OF MONTANA et al.
      28     AFFIDAVIT OF ROYAL AUBREY DAVIS              PAGE 1

                                                                                                       Exhibit E
                                                                                                    Page 1 of 5
                                                                                            MTGOP Ex. H
Td Wd81: v0 S00c 01 ·1nr                                        ' ON 3NOHd
                  Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20
                                                                ····-···· Page 101 of 119



     1
          years prior to the commencement of the instant action.
     2
                  3.      That the Affiant is a bona fide, Real Party In Interest
     3
          to the inslan l acLion, being a qualified candidate for the office
     4
          Of Montana Attorney General, on the Green Party ticket .
     .5
                  4.      That the Affiant was, prior to filing for the office of
     6
          Montana Attorney General on the Green Party, a staunch and life
     7
          time member of the Democratic Party, having gone with his father
     8
          at the age of 21 years, to register as such.                     Further, the
     9
          Affiant was involved in three of Governor Tom Judge's elections,
   10
          twice as his Lewis and Clark County Campaign Coordinator.                       The
   11
          Affiant was also involved in Chief Justice Mike McGrath's bid for
   12
          governor, and once for Governor Brlan Schweitzer gubernatorial
   13
          win.
   14
                  5.      That the Affiant still, supports many planks in the
   15
          Democratic Platform.
   16
                  6.      The Affiant while having both Democratic and Republican
   17
               close and :respected friendt> and acquaintances -- has
   18
          absolutely no ties to the Republican Party, financially,
   19
          emotiona l ly or philosophically.
   20
                  7.      'I'hat the Affiant owns residential, timber and
   21
          agricultural land in Montana.
   22
                  8.      That the Affiant has collected wind generators since he
   23
          was in high school.               Additionally he has earned a living working
   24
          on them, and owns solar panels.
   25
                  9.      The Affiant heats his home and mountain cabin,
   26
          exclusively with renewable resources.
   27
          MONTANA l'.>E.MOCRATIC PARTY v. STATE 0~ MONTANA et al.
   28     AFFIDAVIT OF ROYAL AUBREY DAVl:;i              PAGE       2

                                                                                                  Exhibit E
                                                                                                Page 2 of 5

cd WdBl:ro SOOc Ol ·1nr                                       "ON :3NOHd
             Case 6:20-cv-00062-DLC
                            .....__.,I Document 9 Filed 08/13/20 Page 102 of 119


 1
             10 .    That t he Affia nt s upports sustainable alter natives to
 2
      the large and wa ste f ul program wt1ich has seized this country ' s
 3
      infrastructure.
 4
             11 .    That the Affiant has taken absolu Lely no pa r t i n the
 5
      process of collec t ion of s i gnat u res nece ss ary for the
 6
      qualification of the Green Pa rty for the Montana Ballot.              Further
 7
      the Affiant was not aware t hat the initiative had been succe ssfu l
 8
      unti l a Democratic Party member , and close friend suggested tha t
 9
      he run for At t o rn ey G~nera l.
10
             12.     That the Affiant cou l d well be harmed financial ly and
11
      emot i ona lly by thi s ac t i on , and as such is assuredly a bona fide
12
      Rea l Party in Interes t .
J.3
             13.     That , i n light of t he above an d f oregoing , the Affiant
14
      is contempl ating enteri ng this case as a Co-Defendant , or as a
15
      Co- Defendant/Counte r Plaintiff .
16
             14 .    Furthe r Affiant sayeth
                                          ,,.. _.,.,  __

17
              DATED this J u ly 10 ,        2).2-6.
18
19
                                            ROYAL AUBREY DAV I S, Affiant
20

21    STATE OF MONTANA
                                                           ss .
22    COUNTY OF LEWIS AN D CLARK

23
            ROYAL AUBREY DAVIS , hav i ng identified himself to me , and
24    be ing fi r sL du ly sworn and upon h is oa t h , states that he is the
      Affiant name d a bove , t hat lie has re ad t he f oregoing Affidavit ,
25    a nd knows the contents the r eof and that t he matters , f acts , and
      things stated therein are true and accurate to th e best of his
26    knowledge and belj.e f .
27
      MONTANA DEMOCRATIC PARTY v. STATE OF MONTANA et al.
28    AFFIDAVIT OF ROYAL AUBREY DAVIS              PAGE 3

                                                                                     Exhibit E
                                                                                   Page 3 of 5

                                                           "ON 3NOHd
               Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20
                                                              .,, _ / Page 103 of 119




 1   SUBS CRIBED AND SWORN TO b efore me this the                            t ')~._<4-¥\_.,,   day of Ju l y,
     2020.
 2

 3                            LAURIE FROST
                          NOTARY PUBLIC for the
                            State of Mi:intana
                                                     No/::f~/-!: ~dt•ntana
                                                     Residing at Helena, Montana
 4                             Restdfngat
                          East Helena, Montana
                                                     My commi s sion Exp.i r es 2 ··7           -?:Q_'l- 2-
                         My Commls9lon Expires
 5                         February 07, 2022

 6                                                CERTIFICATE OF SERVICE
            This is to certify that a true and correct copy of the
 7   fo reg o i ng was s e rve d on t he De fen da nt and Defen dant' s co un s e l by
     First Cl a ss Ma il, prepaid, email, o r b y facsimil e tran s mission o r
 8   hand delivery on the da t e first above written.

 9   Peter Michael Meloy
     MELOY LAW FIRM
10   P.O. Box 1241
     Helenai MT 59624
11
     mike@meloylawjirm.com
12
     Matthew Gordon
13   PERKINS COJE LLP
     1201 Third Ave., Suite 4900
14   Seattle, WA 98101
     CO-COUNSEL FOR PLAJNTIFFS
15   mgordon@perktnscoie.com
16   Austin James
     Chief Legal Counsel
17   Secretary of State's Office
18   P.O. Box 202801
     Helena, MT 59620~2801
19   austinJames@mt.gov

20   Matthew T. Meade
     SMlTH OBLANDER & MEADE, PC
21   P.O. Box 2685
     Great Falls, MT 59403-2685
22   C O-C OUNSEL ~()R Dt.FENDA NT

23   matt@bigskylaw.com

24   Edward D. Greim (pro hac pending)
     GR.AVES GARRETT, LLC
25   1100 Main Street, Suite 2700
     Kansas City, Missouri 64105
26   edgre im(~~t.:{JX!!,;~"K.ffll.P11. com
27
     MQNIANA DEMOCRATIC PARTY v. STATE OF MONTANA et al.
28   AFFIDAVIT OF ROYAL AUBREY DAVIS                      PAGE 4

                                                                                                                Exhibit E
                                                                                                              Page 4 of 5

                                                            "ON 3NOHd
                  Case 6:20-cv-00062-DLC
                                 ·--.__,; Document 9 Filed 08/13/20
                                                                 ··-._,/ Page 104 of 119
 .
 ,




     1
          Chris J. Gallus
      2   GALLUS LAW
          1423 Otter Rd.
     3    ffe1ena, Montana 59602
          Co-COUNSEL f'()R PROPOSED lNTERVENORS
      4
          LORRIE CORli:~~~ CAMPBELL AND J I LL LOVEN
          chrisjga11usiaw@gma i1.com
      5

      6                                                                              At Law
      7

      8

      9

     10

     11

     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22

     23

     11
     25

     26

     27
          MONTANA DEMOCRATIC PARTY v. STATE OF MONTANA et al.
     28   AFFIDAVIT OF ROYAL AUBREY DAVIS              PAGE 5
                                                                                             Exhibit E
                                                                                           Page 5 of 5

Sd NdOc: vo SOOc OT ·1nr                                  "ON :3NOHd
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 105 of 119



 1

 2

 3

 4

 5

 6

 7

 8        MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS & CLARK COUNTY

 9   MONTANA    DEMOCRATIC     PARTY;                          Cause No. : DDV 2020-856
     TAYLOR  BLOSSOM;   RY AN    FILZ;                          Judge: James P. Reynolds
10   MADELEINE NEUMEYER; and REBECCA
     WEED,
11
                   Plaintiffs,
12
            V.
13
      STATE OF MONTANA, by and through its
14    SECRETARY   OF   STATE      COREY                     AFFIDAVIT OF GARY MARBUT
      STAPLETON,
15
                   Defendant,
16
            and
17
     MONTANA REPUBLICAN PARTY and
18   LORRIE CORETTE CAMPBELL and llLL
     LOVEN,
19
                   Proposed Intervenors.
20
     STATEOFMONTANA              )
21                               :ss
     County of Missoula          )
22
           Gary Marbut states under oath:
23

24

25                                     AFFIDAVIT OF GARY MARBUT                      Exhibit F
                                              PAGE 1 OF 5
                                                                                   Page 1 of 5
                                                                                 MTGOP Ex. G
            Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 106 of 119




             I.      I am over 18 years old and I have personal knowledge of the facts stated in this

 2   Affidavit.

 3           2.      I am a registered elector residing in Missoula County, Montana.

 4           3.      I am in all ways qualified to be elected to and serve in the Montana Legislature.

 5           4.      I am a filed Green Party candidate for Montana Senate District 47.

 6           5.      I was uncontested for the Primary Election, so I am scheduled to be on the General

 7   Election ballot in November of 2020.

 8           6.      I have no knowledge of and had no participation in the process of collecting

 9   signatures that resulted in Green Party ballot status.

10           7.      I have been a candidate for public office before on more than one occasion, running

11   once on the Democrat Party ticket, running on the Republican Party ticket, and most recently

12   running as an Independent (House District 94 in 2014). I have no great loyalty to any particular

13   party, but currently find the Green Party to be a good philosophical fit for me and hopefully for

14   Senate District electors.

15           8.      In good faith, I chose to run on the Green Party ticket because I have stellar "green"

16   credentials to bring to this attempt at public service, to wit:

17           a)      Governor' s appointment. In the 1980s I was appointed to a Governor's Advisory
                     Council for Residential Energy Conservation.
18
             b)      Energy conservation standards. I worked with the Northwest Power Planning
19                   Council to help them design their residential energy conservation standards.

20           c)      Eco software. I wrote and sold software to evaluate any home, existing or planned,
                     for its energy consumption features and to analyze the payback for investment in
21                   energy conservation. This software was approved by Fannie Mae and Freddie Mac
                     for use in lending for home construction.
22
             d)      Converting excess forest biomass to green power. I designed and described a
23                   process to clean up our overburdened forests by converting excess forest biomass
                     into electricity at the nearest power line to the cleanup project and to inject that
24
                                                                                              Exhibit F
25                                          AfflDAVlT OF GARY M ARB UT                      Page 2 of 5
                                                   PAGE2 0F5
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 107 of 119



          green power into the power grid for resale. This process would tum the bottom line
          of many forest cleanup projects from red to black, could employ a lot of forest
 2        workers, and would reduce the potential for catastrophic forest fires . It is carbon
          neutral and pollution free.
 3
     e)   Model solar home. I designed, built, and now live in what is one of the most energy
 4        efficient homes in Montana. I built this home 40 years ago. It is 2,400 square feet
          of space and is active thermal solar, electrical solar, organic solar, and passive solar.
 5        It is super insulated, an efficient shape, partially earth-sheltered, high thermal mass,
          and has special integration of systems with extensive monitoring. My hot water is
 6        mostly free. My electric backup heat costs about $ 10 per year. I built this custom
          home 40 years ago to be a model of energy efficiency. It was such a model then
 7        and still is now. It was featured in the Missoulian when built. When some people
          say they "built" a home, they mean they hired or paid the contractor. I mean that I
 8        cut the boards and drove the nails.

 9   t)   Buying green power. Despite my home' s lean energy design and function, I still
          buy some electricity from the utility company. For more than two decades,
10        however, I have paid extra each month to source the electricity I do use from green,
          renewable sources. Anyone can do this; few choose to do so.
11
     g)   All-electric transportation. When you see me driving, it will usually be an all-
12        electric 2017 Fiat 500e ("EV") that I have owned since it had 4,500 mjles on the
          odometer. I can charge this vehicle from my solar panels. If I charge it from the
13        grid, I use green energy for which I pay the utility extra to obtain it from a renewable
          source.
14
     h)   Action, not talk. During the episode last fa] 1 when some Montanans were carrying
15        signs and protesting in the streets about fossil fuels and climate change, wanting
          government to just do something, I spent two months helping my son build and
16        install a 15kW photovoltaic system - talk versus real action. I was actually on the
          roof bolting solar panels in place while others were protesting fossil fuel use. I
17        believe in leading by example, not by mandate.

18   i)   Organic food production. For 40 years I have been an organic gardener. I have
          about 1/2 acre under active cultivation to grow the usual foods for consumption,
19        plus I am experimenting with growing Quinoa in our Montana climate. Trus fits
          well with the national Green Party platform's goal of sustainable local agriculture
20        for food production.

21   j)   Livestock. The livestock that graze my property are Alpacas. They are kept for
          their fiber, which is harvested at the annual, springtime shearing. Alpacas are
22        gentle on the land and their fiber helps keep people warm.

23

24

25                               Aff lDAVIT OF GARY M ARBUT                            Exhibit F
                                         PAGE 3 OF 5                                 Page 3 of 5
           Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 108 of 119



 1          9.      I believe that I have unique and very useful experience, credentials, knowledge,

 2   background, and attitude to offer to and serve the electors of Senate District 47.

 3          10.     I believe that a successful effort by the Democrat Party to remove Green Party

 4   candidates from the ballot would disenfranchise me and be a substantial disservice to the electors

 5   of Senate District 47 and to me personally.

 6          11.     Further, I believe that I have a right to seek and hold public office under the United

 7   States and Montana Constitutions, and that a successful effort by the Democrat Party to remove

 8   the Green Party from the ballot would violate these rights.

 9          12.     Finally, as Justice Louis Brandeis articulated in Whitney v. California, if one

10   dislikes certain speech (or political philosophy), the proper remedy is more speech, not enforced

11   silence. Thus, if the Democrat Party dislikes the presence or philosophy of the Green Party, the

12   proper remedy is for the Democrat Party to speak more or even form yet another party, but not to

13   remove the Green Party from the ballot and thereby deny voters that opportunjty_

14          DATED trus    _1_ day of July, 2020.
15

16

17
                                                               V\
18          Subscribed and sworn to before me this         q 'clay of July, 2020 by Gary Marbut.
19                             SABRINA GARCIA
                               NOTARY PUBLIC for the
                                  State of Montana
20                             Residing at Lolo, Montana
                               My Commission Expires
                                 February 07, 2021
21
            (SEAL)
22

23

24

                                            AFFIDAVIT OF GARY MARBUT                         Exhibit F
25
                                                   PAGE4 OF 5                              Page 4 of 5
          Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 109 of 119



 1                                    CERTIFICATE OF SERVICE

 2           I certify that on this _ _ day of July, 2020, a true and correct copy of this document was
     sent via e-mail and U.S. mail to the following:
 3
            Peter Michael Meloy
 4          MELOY LAW FIRM
            P.O. Box 1241
 5          Helena, MT 59624
            mike@meloylawflrm.com
 6
            Matthew Gordon
 7          PERKINS COIE LLP
            1201 Third Ave., Suite 4900
 8          Seattle, WA 98101
            mgordon@perkinscoie.com
 9                  Co-COUNSEL FOR PLAINTlFFS


10          Austin James
            Chief Legal Counsel
11          Secretary of State' s Office
            P.O. Box 202801
12          Helena, MT 59620-280 l
            aust in.james@mt.gov
13
            Matthew T. Meade
14          SMITH OBLANDER & MEADE, PC
            P.O. Box 2685
15          Great Fa11s, MT 59403-2685
            matt@bigskylaw.com
                    Co-COUNSEL FOR D EFEN DA NT
16

17          Edward D . Greim (pro hac pending)
            GRAVES GARRETT, LLC
18          1100 Main Street, Suite 2700
            Kansas City, Missouri 64105
19          edgreim@gravesgarrett.com

20          Chris J. Gallus
            GALLUS LAW
21          14 23 Otter Rd.
            Helena, Montana 59602
22          chrisjgalluslaw@gmail.com
                    CO-COUNSEL FOR PROPOSED l NTERVENORS
                    LORRIE COREHE CAMPBELL AND JILL LOVEN
23
                                                           By :_ _ _ _ _ _ _ _ _ _ _ _ __
24

                                           AFFIDAVIT OF G ARY MARBUT                      Exhibit F
25
                                                  PAGES OF S                            Page 5 of 5
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 110 of 119



Gary Marbut, candidate
Senate District 4 7
Green Party
P.O. Box 16106
Missoula, Montana 59808
Ph.: 406-549-1252
Email: gary@marbut.com

Prose

                         Montana First Judicial District Court
                              Lewis and Clark County


                                                       I
                                                       I
                                                       I Civil Case No. CDV-2020-856
Montana Democratic Party, et al.,                      I
                                        Plaintiffs,    I
                                                       I
                                                       I Motion to Intervene of
State of Montana, by and through its Secretary         I Gary Marbut
Of State Corey Stapleton,                              I
                                                       I
                                        Defendant.     I
                                                       I

        Pursuant to Mont. R. Civ. P. 7 and 24, Proposed Intervenor Gary Marbut
("Marbut") respectfully moves that this Court grant its Motion to Intervene. In support of
his motion, Marbut states as follows:
1.      Plaintiffs filed this action on June 1, 2020, pursuant to the Uniform Declaratory
Judgments Act ("UDJA"). (Doc. 1.)
2.      Rule 24 of the Montana Rules of Civil Procedure allows anyone to timely
intervene as a right who "is given an unconditional right to intervene by statute," Mont.
R. Civ. P. 24(a)(I), or "claims an interest relating to the property or transaction which is
the subject of the action, and is so situated that disposing of the action may as a practical
matter impair or impede the movant's ability to protect its interest, unless the existing
parties adequately represent that interest," Mont. R. Civ. P. 24(a)(2).




                                                                                      Exhibit G
                                                                                    Page 1 of 8
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 111 of 119



3.     As laid out more fully in the accompanying brief, Marbut meets these intervention
criteria. Because Plaintiffs have recently alleged that Green Party candidates are "fake",
because Marbut is a bona fide, filed, nominated Green Party candidate, and because
Plaintiffs failed to include Marbut as a genuine party in interest, Marbut has an "interest
which would be affected by the declaration," creating a statutory right as a necessary
party to participate in these proceedings under the UDJA, see MCA § 27-8-301. Mont. R.
Civ. P. 24(a)(l). Disposing of this matter without Marbut also impairs its ability to protect
that interest. Mont. R. Civ. P. 24(a)(2).
4.     This motion is timely as can be having been given zero notice and as this
litigation is at the pending stage, with no substantive motions yet filed or substantive
hearings undertaken on merit. The parties will not be prejudiced by Marbut's
intervention.
        WHEREFORE, Marbut respectfully moves that this Court grant his Motion to
Intervene.

Dated: July 17, 2020
                                                      Respectfully submitted,




                                                      Gary Marbut, candidate
                                                      Senate District 47
                                                      Green Party
                                                      P.O. Box 16106
                                                      Missoula, Montana 59808
                                                      Ph.: 406-549-1252
                                                      Email: gary@marbut.com
                                                      Pro se, Proposed Intervenor




Marbut, Motion to Intervene                           -2-



                                                                                      Exhibit G
                                                                                    Page 2 of 8
    Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 112 of 119



Certificate of Service

I hereby certify that a copy of a true and correct copy of the foregoing document was
served on the following counsel ofrecord in this matter on July 17, 2020 as follows:

Peter Michael Meloy
MELOY LAW FIRM
P.O. Box 1241
Helena, MT 59624
Ph. : (406) 442-8670
Email: Mike@meloylawfirm.com
Service: U.S. Mail

Matthew Gordon
PERKINS corn LLP
1201 Third Ave., Suite 4900
Seattle, WA 98101
Ph.: (206) 359-8000
Email: mgordon@perkinscoie.com
Service: U.S. Mail

Counsel for Plaintiffs


Austin James
Chief Legal Counsel Secretary of State's Office P.O. Box 202801
Helen~ MT 59620-2801
Ph.: 406-444-2034
Email: Austin.james@mt.gov
Service: U.S. Mail

Matthew T. Meade
Smith Oblander & Meade, PC P.O. Box 2685
Great Falls, MT 59403-2685
Ph.: 406-453-8144
Email: matt@bigskylaw.com
Service: U.S. Mail

Counsel for Defendant




                                                           Gary Marbut




                                                                                   Exhibit G
                                                                                 Page 3 of 8
    Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 113 of 119



Gary Marbut, candidate
Senate District 47
Green Party
P.O. Box 16106
Missoula, Montana 59808
Ph.: 406-549-1252
Email: gary@marbut.com

Prose

                         Montana First Judicial District Court
                              Lewis and Clark County


                                                     !
                                                     l
                                                     I Civil Case No. CDV-2020-856
Montana Democratic Party, et al.,                    I
                                      Plaintiffs,    !
                                                     ! Brief Supporting Gary Marbut's
                                                     I Motion to Intervene of
State of Montana, by and through its Secretary       I
Of State Corey Stapleton,                            I
                                                     !
                                      Defendant.     I
                                                     I

        Plaintiffs are seeking to remove duly nominated Green Party candidates from the
November ballot. Intervenor Gary Marbut filed in March of 2020 as a candidate for the
Green Party for Montana Senate District 4 7 (SD 4 7) and was nominated by the voters on
June 2, 2020 (See Exhibit #1, Certificate of Nomination). It is too late under law for this
election cycle for Marbut to file for SD 47 under the banner of a different party (March 9,
2020 -13-10-201, M.C.A.), and too late to collect and submit signatures to qualify as a
minor party or Independent candidate (May 26, 2020 - 13-10-503, M.C.A.). The relief
sought by Plaintiffs in this action would, if granted, result in the removal of Marbut from
the ballot and the disenfranchisement of the primary election voters who put him there.
Marbut therefore has a valid and significant interest in the outcome of this case
warranting his participation as a party. This Court should grant Marbut's Motion to
Intervene.




                                                                                      Exhibit G
                                                                                    Page 4 of 8
    Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 114 of 119



                                       ARGUMENT


Rule 24 of the Montana Rules of Civil Procedure allows anyone to timely intervene as a
right who "is given an unconditional right to intervene by statute," Mont. R. Civ. P.
24(a)(l), or "claims an interest relating to the property or transaction which is the subject
of the action, and is so situated that disposing of the action may as a practical matter
impair or impede the movant's ability to protect its interest, unless the existing parties
adequately represent that interest," Mont. R. Civ. P. 24(a)(2). A mere claim of interest
does not create a right to intervene. DeVoe v. State 281 Mont. 356,363 (1997) (citing
Aniballi v. Aniballi, 255 Mont. 384,386-87 (1992)). Instead, a party seeking to intervene
must show a "direct, substantial, legally-protectable interest in the proceedings." In re
C.C.L.B., 2001 MT 66,16.
Marbut meets these criteria.


I. Marbut Has A Statutory Right to Intervene.


Plaintiffs have brought this action under the Uniform Declaratory Judgments Act
("UDJA"). (Doc. 1 at 85.) The UDJA in turn provides that any party that has an "interest
which would be affected by the declaration" is a necessary party to a declaratory action.
See MCA§ 27-8-301 ("When declaratory relief is sought, all persons shall be made
parties who have or claim any interest which would be affected by the declaration, and no
declaration shall prejudice the rights of persons not parties to the proceeding.").
As a current and qualified Green Party candidate, Marbut clearly has a substantial interest
in the arguments advanced in and the outcome of this action. Marbut will be inherently
affected by any declaration this Court may issue to resolve this case. Marbut is a
necessary party under the UDJA and so has a statutory right to intervene as required by
Mont. R. Civ. P. 24(a)(l).




Brief Supporting Marbut's Motion to Intervene          -2-




                                                                                        Exhibit G
                                                                                      Page 5 of 8
    Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 115 of 119



II. Marbut's Interest Will Be Impaired Without Its Involvement.


Disposing of this matter without Marbut also impairs his ability to protect his right to
seek election to public office. Mont. R. Civ. P. 24(a)(2). Without Marbut's involvement
in this case, Plaintiffs can continue to assert their allegations that Green Party candidates
(including Marbut) are "fake" without rebuttal or correction. (See Exhibit #2, Affidavit
of Gary Marbut.) Defendant understandably does not have any duty to vouch for Marbut
and his qualifications. Nor can it, as a government agency, be expected to defend
Marbut's goals or aspirations. Marbut is impaired without his participation in this case.


III. Marbut's Motion is Timely and Will Not Prejudice the Parties.


Marbut has only recently learned of this litigation and its potential consequence of
removing him from the November ballot. Marbut has filed his Motion to Intervene as
promptly as circumstances have allowed. To the best ofMarbut's understanding, no
hearings or judicial actions have occurred concerning the merits of this case. And since
this litigation is at the pleading stage, with only procedural motions pending before the
Court, the parties will not be prejudiced by Marbut's intervention into the case. Further,
Marbut provided the Exhibit #2 Affidavit to another party attempting to intervene, hoping
that effort was the best and quickest way for Marbut to come to the attention of the Court
in this case. However, that entity was unsuccessful in gaining intervenor status, requiring
Marbut to immediately redirect and seek to intervene himself.


       Marbut attaches hereto his proposed Answer. Mont. R. Civ. P. 24(c).




Brief Supporting Marbut's Motion to Intervene           -3-




                                                                                       Exhibit G
                                                                                     Page 6 of 8
    Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 116 of 119



                                    CONCLUSION

For the foregoing reasons, Marbut respectfully moves that this Court grant his Motion to
Intervene.

Dated: July 17, 2020
                                                    Respectfully submitted,




                                                    Gary Marbut, candidate
                                                    Senate District 4 7
                                                    Green Party
                                                    P.O. Box 16106
                                                    Missoula, Montana 59808
                                                    Ph.: 406-549-1252
                                                    Email: gary@marbut.com
                                                    Prose

Exhibits

Certificate of Nomination
Affidavit of Gary Marbut
Answers to Complaint




Brief Supporting Marbut's Motion to Intervene - 4 -



                                                                                  Exhibit G
                                                                                Page 7 of 8
    Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 117 of 119



Certificate of Service

I hereby certify that a copy of a true and correct copy of the foregoing document was
served on the following counsel of record in this matter on June 29, 2020 as follows:
Peter Michael Meloy MELOY LAW FIRM P.O. Box 1241
Helena, MT 59624
Ph.: (406) 442-8670
Email: Mike@meloylawfirm.com
Service: U.S. Mail

Matthew Gordon
PERKINS COlE LLP
1201 Third Ave., Suite 4900
Seattle, WA 98101
Ph.: (206) 359-8000
Email: mgordon@perkinscoie.com
Service: U.S. Mail

Counsel for Plaintiffs


Austin Jrunes
Chief Legal Counsel Secretary of State's Office P.O. Box 202801
Helena, MT 59620-2801
Ph.: 406-444-2034
Email: Austin.jrunes@mt.gov
Service: Email (by consent)

Matthew T. Meade
Smith Oblander & Meade, PC P.O. Box 2685
Great Falls, MT 59403-2685
Ph.: 406-453-8144
Email: matt@bigskylaw.com
Service: Email (by consent)

Counsel for Defendant




                                                            Gary Marbut




Brief Supporting Marbut's Motion to Intervene         -5-




                                                                                   Exhibit G
                                                                                 Page 8 of 8
      Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 118 of 119




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served

upon the following counsel of record by the means designated below this 13th day

of August, 2020.

 U.S. Mail                 Matthew G. Monforton
 Email                     MONFORTON LAW OFFICES
 Hand-Delivery             32 Kelly Court
 Facsimile                 Bozeman, MT 59718
 ECF                       matthewmonforton@yahoo.com

                            Counsel for Plaintiffs
 U.S. Mail                 Montana Secretary of State
 Email                     Montana Capitol Building, Rm 260
 Hand-Delivery             Helena, MT 59620-2801
 Facsimile
 ECF

 U.S. Mail                 Austin James
 Email                     Chief Legal Counsel
 Hand-Delivery             Secretary of State’s Office
 Facsimile                 P.O. Box 202801
 ECF                       Helena, MT 59620-2801
                            austin.james@mt.gov

                            Counsel for Defendant Corey Stapleton




                                                              Certificate of Service - 1
     Case 6:20-cv-00062-DLC Document 9 Filed 08/13/20 Page 119 of 119




 U.S. Mail              Timothy C. Fox, Montana Attorney General
 Email                  c/o J. Stuart Segrest, Chief, Civil Bureau
 Hand-Delivery          c/o Aislinn W. Brown, Assistant Attorney General
 Facsimile              c/o Hannah E. Tokerud, Assistant Attorney General
 ECF                    215 North Sanders
                         P.O. Box 201401
                         Helena, MT 59620-1401
                         ssegrest@mt.gov
                         aislinn.brown@mt.gov
                         hannah.tokerud@mt.gov

                         Counsel for Montana Attorney General


DATED: August 13, 2020             By: /s/ Peter M. Meloy
                                       Peter M. Meloy
                                       MELOY LAW FIRM
                                       P.O. Box 1241
                                       Helena MT 59624
                                       Telephone: 406.442.8670
                                       Mike@meloylawfirm.com
                                       Matthew P. Gordon
                                       Kevin J. Hamilton, pro hac vice pending
                                       PERKINS COIE LLP
                                       1201 Third Avenue, Suite 4900
                                       Seattle, WA 98101-3099
                                       Telephone: 206.359.8000
                                       Facsimile: 206.359.9000
                                       MGordon@perkinscoie.com
                                       KHamilton@perkinscoie.com
                                   Attorneys for Proposed Intervenor-
                                   Defendants




                                                          Certificate of Service - 2
